Exhibit 10.2

TIMBERLAND PURCHASE AND SALE AGREEMENT

Nova Scotia Timberlands

THIS TIMBERLAND PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and
entered into as of the 5th day of May, 2006 ( the “Effective Date”) by and
between Neenah Paper Company of Canada (“Seller”), and Wagner Forest Management,
Ltd., a New Hampshire corporation (“Purchaser”).


1.     TIMBERLANDS AND OTHER PROPERTY TO BE ACQUIRED.


1.1.          DESCRIPTION OF ASSETS.  IN CONSIDERATION OF THE MUTUAL COVENANTS
SET FORTH IN THIS AGREEMENT, AND OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE ACKNOWLEDGED, AND SUBJECT TO ALL TERMS OF
THIS AGREEMENT, SELLER AGREES TO SELL AND CONVEY TO THE PURCHASER AND THE
PURCHASER AGREES TO PURCHASE FROM THE SELLER ALL OF SELLER’S RIGHTS, TITLE AND
INTEREST IN AND TO THE FOLLOWING:


(A)           REAL PROPERTY.  THOSE CERTAIN TRACTS OF REAL PROPERTY CONSISTING
OF APPROXIMATELY 500,894 ACRES IN THE AGGREGATE SITUATED IN THE PROVINCE OF NOVA
SCOTIA, CANADA AS DEPICTED ON THE MAPS ATTACHED AS EXHIBIT “A” ATTACHED HERETO
(THE “LAND”), INCLUDING WITHOUT LIMITATION, ALL OF SELLER’S RIGHT, TITLE AND
INTEREST IN AND TO (I) ALL MERCHANTABLE, UNMERCHANTABLE AND PRE-MERCHANTABLE
TIMBER AND TREES, GROWING, LYING OR STANDING ON THE LAND (COLLECTIVELY, THE
“TIMBER”); (II) ANY EASEMENTS, RIGHTS OF WAY OR OTHER APPURTENANCES BENEFITING
THE LAND AND/OR TIMBER; (III) ANY LIMESTONE, GYPSUM, SAND, GRAVEL AND OTHER
MINERALS NOT RESERVED TO THE PROVINCE ON AND UNDER THE LAND AND RELATED RIGHTS
SUBJECT TO THE RIGHTS OF THE PROVINCE OF NOVA SCOTIA AND NOT PREVIOUSLY
RESERVED, SEVERED OR CONVEYED BY SELLER OR SELLER’S PREDECESSORS IN INTEREST;
(IV) ANY DEVELOPMENT RIGHTS, AIR RIGHTS, WATER AND WATER RIGHTS, APPURTENANT TO
THE LAND BUT SUBJECT TO THE EXCEPTIONS AND RESERVATIONS DESCRIBED IN THIS
AGREEMENT; AND (V) BUILDINGS, IMPROVEMENTS, FIXTURES OR STRUCTURES LOCATED UPON
THE LAND, IF ANY (THE LAND AND THE TIMBER HEREINAFTER COLLECTIVELY REFERRED TO
AS THE “REAL PROPERTY”).


(B)   CONTRACTS.  THE CONTRACTS RELATING TO THE OPERATION OF THE REAL PROPERTY,
INCLUDING WITHOUT LIMITATION OPERATING CONTRACTS, STUMPAGE CONTRACTS, PERMITS,
LICENSES, GOVERNMENTAL CONSENTS AND AGREEMENTS, APPROVALS AND CLEARANCES,
AGREEMENTS FOR CONSTRUCTION OF ROADS OR OTHER IMPROVEMENTS, IDENTIFIED ON
SCHEDULE 1.1(B) ATTACHED HERETO AND HEREBY MADE A PART HEREOF, TO THE EXTENT
ASSIGNABLE WITHOUT THE PAYMENT OF ANY FEE, PENALTY OR OTHER SUM (HEREINAFTER,
THE “CONTRACTS”).


(C)   LEASES.           THE HUNTING, RECREATIONAL AND OTHER LEASES AFFECTING THE
REAL PROPERTY IDENTIFIED ON SCHEDULE 1.1 (C) (HEREINAFTER, THE “LEASES”).


(D)   PERSONAL PROPERTY.  THE PERSONAL PROPERTY, INCLUDING, WITHOUT LIMITATION,
ANY MAPS, PROPERTY BOOKS, PLANS, DRAWINGS, SPECIFICATIONS, RENDERINGS,
ENGINEERING STUDIES, BIOLOGICAL STUDIES, GRADING OR DRAINAGE STUDIES,
ENVIRONMENTAL AND HAZARDOUS WASTE STUDIES AND REPORTS AND RELATED DATA AND
MATERIALS, TIMBER INVENTORY AND GIS DATA (NOT INCLUDING PROPRIETARY SOFTWARE) IN
SELLER’S POSSESSION AND USED BY SELLER EXCLUSIVELY IN CONNECTION WITH ITS


--------------------------------------------------------------------------------




 

operations on the Real Property, including the rights to the work product which
could be made available to a registered buyer for the Silviculture credits
listed on Schedule 1.1(d) attached hereto and hereby made a part hereof (the
“Personal Property”).


1.2.          ASSETS.  THE REAL PROPERTY, SELLER’S RIGHTS, TITLE AND INTEREST IN
AND TO THE CONTRACTS AND THE LEASES, AND THE PERSONAL PROPERTY ARE SOMETIMES
COLLECTIVELY REFERRED TO AS THE “ASSETS”.


1.3.          EXCLUDED ASSETS.  ALL ASSETS OF SELLER NOT REFERRED TO IN SECTION
1.1 (THE “EXCLUDED ASSETS”) SHALL BE RETAINED BY SELLER, AND SHALL NOT BE
TRANSFERRED TO OR PURCHASED BY PURCHASER.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, PURCHASER SHALL NOT PURCHASE FROM SELLER:  CASH, ACCOUNTS,
ACCOUNTS RECEIVABLE, PREPAID ITEMS, CREDITS AND DEPOSITS, CLAIMS AND RIGHTS OF
ACTION, PERMITS NOT RELATED TO THE REAL PROPERTY OR WHICH ARE NOT TRANSFERABLE,
PENSION OR OTHER EMPLOYEE BENEFIT PLANS, PERSONNEL FILES, TRADEMARKS, TRADE
NAMES OR OTHER INTELLECTUAL PROPERTY EXCEPT TO THE EXTENT THAT PURCHASER HIRES
OR ACQUIRES ANY OF SELLER’S EMPLOYEES AS A PART OF THIS TRANSACTION IN WHICH
CASE ALL PERSONNEL FILES FOR SUCH EMPLOYEES WILL BE TRANSFERRED TO PURCHASER TO
THE EXTENT PERMITTED BY APPLICABLE LAW.


2.     PURCHASE PRICE.  THE PURCHASE PRICE FOR THE ASSETS IS ONE HUNDRED FIFTY
FIVE MILLION AND 00/100 DOLLARS [CANADIAN] ($155,000,000.00) (THE “PURCHASE
PRICE”).  THE PURCHASE PRICE IS SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 9
HEREOF.  THE PURCHASE PRICE SHALL BE PAYABLE BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS IN LAWFUL MONEY OF THE [UNITED STATES/CANADA] ON THE CLOSING
DATE TO AN ACCOUNT OR ACCOUNTS DESIGNATED BY SELLER.


3.     EARNEST MONEY RECEIPT.  WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE
EFFECTIVE DATE PURCHASER SHALL DEPOSIT WITH SELLER’S COUNSEL, MCINNES COOPER,
LOCATED AT 1601 LOWER WATER STREET, HALIFAX, NOVA SCOTIA, CANADA  B3J 2V1 (THE
“ESCROW AGENT”), PURSUANT A WRITTEN ESCROW AGREEMENT BETWEEN THE PARTIES, TO BE
DEPOSITED INTO A SEPARATE, SEGREGATED ACCOUNT SET UP BY THE ESCROW AGENT FOR THE
PURPOSE OF HOLDING SUCH DEPOSIT, THE AMOUNT OF ONE MILLION AND NO/100 DOLLARS
($1,000,000) IN CASH, OR A LETTER OF CREDIT OF EQUAL VALUE REASONABLY ACCEPTABLE
TO SELLER, PAID OR DELIVERED AS EARNEST MONEY (TOGETHER WITH ANY INTEREST EARNED
THEREON, THE “EARNEST MONEY”).  THE ESCROW AGENT SHALL BE REQUIRED TO INVEST THE
EARNEST MONEY DEPOSIT IN AN INTEREST BEARING ACCOUNT.  AT CLOSING, THE ESCROW
AGENT SHALL DELIVER THE EARNEST MONEY TO SELLER AND PURCHASER SHALL RECEIVE A
CREDIT AGAINST THE PURCHASE PRICE IN AN AMOUNT EQUAL TO THE EARNEST MONEY
INCLUDING ALL INTEREST EARNED THEREON SO DELIVERED.  IN THE EVENT THAT THE
CLOSING DOES NOT OCCUR, THE EARNEST MONEY, INCLUDING ANY INTEREST THEREON, SHALL
BE PROMPTLY REFUNDED TO PURCHASER OR DISBURSED TO SELLER IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT


4.     TIME AND PLACE OF CLOSING.  THE CLOSING OF THE TRANSACTIONS CONTEMPLATED
HEREBY (THE “CLOSING”) SHALL OCCUR ON THE DATE WHICH IS FIFTEEN (15) DAYS
FOLLOWING THE EXPIRATION OF THE INSPECTION PERIOD, OR SUCH EARLIER DATE AS
SELLER AND PURCHASER SHALL MUTUALLY AGREE, WITH TIME BEING OF THE ESSENCE AS TO
PURCHASER’S AND SELLER’S OBLIGATIONS IN RESPECT OF THE CLOSING.  THE CLOSING
SHALL TAKE PLACE AT THE OFFICES OF MCINNES COOPER LOCATED AT 1601 LOWER WATER
STREET, HALIFAX, NOVA SCOTIA, CANADA  B3J 2V1.  THE DATE OF CLOSING IS
HEREINAFTER REFERRED TO AS THE “CLOSING DATE”.


--------------------------------------------------------------------------------




 


5.     CONDITION OF TITLE AND TITLE DUE DILIGENCE.

(A)   PURCHASER SHALL HAVE UNTIL 6:00 P.M. EST ON THE DATE WHICH IS THE LATER OF
(I) THIRTY (30) DAYS FOLLOWING THE EFFECTIVE DATE OR (II) OR TEN (10) DAYS
FOLLOWING PURCHASER’S RECEIPT OF A TITLE INSURANCE COMMITMENT (THE “INSPECTION
PERIOD”) TO NOTIFY SELLER IN WRITING OF ANY OBJECTIONS PURCHASER HAS TO THE
LEASES, THE CONTRACTS, ANY MATTERS SHOWN OR REFERRED TO IN ANY TITLE REPORT OR
TITLE INSURANCE COMMITMENT OBTAINED BY PURCHASER (AT PURCHASER’S SOLE COST AND
EXPENSE) THAT ARE NOT PERMITTED EXCEPTIONS (AS DEFINED BELOW); PROVIDED,
HOWEVER, THAT PURCHASER SHALL HAVE NO RIGHT TO OBJECT TO ANY TITLE MATTERS
UNLESS AND UNTIL SUCH OTHERWISE OBJECTIONABLE MATTERS HAVE A MATERIALLY ADVERSE
EFFECT ON ONE PERCENT (1%) OR MORE OF THE TOTAL ACREAGE OF THE REAL PROPERTY IN
THE AGGREGATE.

(B)   MONETARY ENCUMBRANCES THAT ARE NOT PERMITTED EXCEPTIONS SHALL BE
DISCHARGED BY SELLER FROM SELLER’S PROCEEDS OF THE CLOSING.  PURCHASER SHALL NOT
OBJECT TO AND SHALL ACCEPT THE FOLLOWING MATTERS, WHICH SHALL BE DEEMED TO BE
PERMITTED EXCEPTIONS:

(I)            LIENS FOR TAXES OR ASSESSMENTS, GENERAL OR SPECIAL, OR OTHER
GOVERNMENTAL CHARGES WHICH ARE NOT YET DUE AND PAYABLE AS OF THE CLOSING;

(II)           ALL LAND USE (INCLUDING BUT NOT LIMITED TO FORESTRY, ENDANGERED
SPECIES, ENVIRONMENTAL AND WETLANDS), BUILDING AND ZONING LAWS, REGULATIONS,
CODES AND ORDINANCES AFFECTING THE REAL PROPERTY AND OTHER LAWS, ORDINANCES,
REGULATIONS, RULES, ORDERS, LICENSES OR DETERMINATIONS OF ANY FEDERAL,
PROVINCIAL, COUNTY, MUNICIPAL OR OTHER GOVERNMENTAL AUTHORITY HERETOFORE (THE
“LEGAL REQUIREMENTS”), NOW OR HEREAFTER ENACTED, MADE OR ISSUED BY ANY SUCH
AUTHORITY TO THE EXTENT SUCH LEGAL REQUIREMENTS DO NOT MATERIALLY AND ADVERSELY
AFFECT THE USE OR VALUE OF THE ASSETS AS TIMBERLANDS, OR ANY PORTION THEREOF,
OTHER THAN AS IS TYPICAL IN THE TIMBER INDUSTRY IN NOVA SCOTIA;

(III)          ANY RIGHTS OF CANADA, THE PROVINCE OF NOVA SCOTIA OR OTHERS IN
THE USE AND CONTINUOUS FLOW OF ANY BROOKS, STREAMS OR OTHER NATURAL WATER
COURSES OR WATER BODIES WITHIN, CROSSING OR ABUTTING THE REAL PROPERTY, OR TITLE
TO THE SUBMERGED LANDS INCLUDING, WITHOUT LIMITATION, FLOWAGE RIGHTS AND
NAVIGATIONAL RIGHTS;

(IV)          TITLE TO THAT PORTION OF THE REAL PROPERTY, IF ANY, LYING BELOW
THE MEAN HIGH WATER MARK OF TIDAL WATERS;

(V)           ALL EASEMENTS, RIGHTS-OF-WAY, PROFITS, LICENSES, PERMITS, LEASES
AND OTHER RESTRICTIONS AND ENCUMBRANCES OF RECORD TO THE EXTENT THE SAME ARE OF
A MINOR NATURE AND DO NOT MATERIALLY AND ADVERSELY AFFECT THE USE OR VALUE OF
THE ASSETS AS TIMBERLANDS, OR ANY PORTION THEREOF;

(VI)          ALL EXISTING PUBLIC AND PRIVATE ROADS AND STREETS AND ALL RAILROAD
AND UTILITY LINES,  PIPELINES, SERVICE LINES AND FACILITIES AND ALL AGREEMENTS
RELATING THERETO TO THE EXTENT THE SAME ARE OF A MINOR NATURE AND DO NOT
MATERIALLY AND ADVERSELY AFFECT THE USE OR VALUE OF THE ASSETS AS TIMBERLANDS,
OR ANY PORTION THEREOF;

(VII)         ALL ENCROACHMENTS, EASEMENTS, RIGHTS-OF-WAY, OVERLAPS, BOUNDARY
LINE DISPUTES, SHORTAGES IN AREA, CEMETERIES AND BURIAL GROUNDS AND OTHER
MATTERS


--------------------------------------------------------------------------------




 

NOT OF RECORD WHICH WOULD BE DISCLOSED BY AN ACCURATE SURVEY OR WOULD BE
APPARENT FROM A VISIBLE INSPECTION OF THE REAL PROPERTY TO THE EXTENT THE SAME
ARE OF A MINOR NATURE AND DO NOT MATERIALLY AND ADVERSELY AFFECT THE USE OR
VALUE OF THE ASSETS AS TIMBERLANDS, OR ANY PORTION THEREOF;

(VIII)        PRIOR RESERVATIONS OR CONVEYANCES OF GYPSUM, GRAVEL OR OTHER
MATERIALS NOT DEFINED AS MINERALS, MINERAL RIGHTS, MINERAL ACCESS AGREEMENTS OR
MINERAL LEASES OF EVERY KIND AND CHARACTER TO THE EXTENT THE SAME ARE OF A MINOR
NATURE AND DO NOT MATERIALLY AND ADVERSELY AFFECT THE USE OR VALUE OF THE ASSETS
AS TIMBERLANDS, OR ANY PORTION THEREOF; AND

(IX)           [INTENTIONALLY DELETED]; AND

(X)            ANY TITLE ENCUMBRANCES OR EXCEPTIONS THAT ARE SET FORTH IN THE
TITLE REPORTS OR COMMITMENTS OBTAINED BY PURCHASER TO WHICH PURCHASER DOES NOT
OBJECT DURING THE INSPECTION PERIOD (TOGETHER WITH THE ITEMS LISTED ABOVE, THE
“PERMITTED EXCEPTIONS”).

(C)   WITH REGARD TO ANY MATTER AFFECTING TITLE WHICH IS NOT A PERMITTED
EXCEPTION AND TO WHICH PURCHASER HAS A RIGHT HEREUNDER TO AND DOES OBJECT IN
WRITING PRIOR TO THE EXPIRATION OF THE INSPECTION PERIOD, INCLUDING ANY LEASE OR
CONTRACT TO WHICH THE PURCHASER OBJECTS PRIOR TO THE EXPIRATION OF THE
INSPECTION PERIOD (A “TITLE DEFECT”), SELLER MAY, BUT SHALL HAVE NO OBLIGATION
TO, ATTEMPT TO CURE AND REMOVE SUCH TITLE DEFECTS.  IF SELLER IS UNWILLING OR
FAILS TO CURE OR REMOVE ANY TITLE DEFECTS, THEN PURCHASER’S SOLE REMEDY SHALL BE
THOSE REMEDIES AVAILABLE TO IT IN SECTION 9 OF THIS AGREEMENT.

(D)   SELLER SHALL MAKE AVAILABLE TO PURCHASER AS OF THE EFFECTIVE DATE, AND
PROVIDE COPIES WITHIN TEN (10) DAYS OF THE EFFECTIVE DATE, COPIES OF ALL
CONTRACTS AND LEASES (COLLECTIVELY, THE “TEMPORARY ENCUMBRANCES”).  PURCHASER
AGREES TO ACCEPT THE ASSETS SUBJECT TO THE TEMPORARY ENCUMBRANCES, WITHOUT
ADJUSTMENT OR REDUCTION OF THE PURCHASE PRICE.  AT CLOSING, SELLER SHALL ASSIGN
AND PURCHASER SHALL ASSUME SELLER’S RIGHTS, DUTIES, OBLIGATIONS AND LIABILITIES
UNDER THE TEMPORARY ENCUMBRANCES ARISING OR OCCURRING ON OR AFTER THE DATE OF
CLOSING, PURSUANT TO A MUTUALLY ACCEPTABLE ASSIGNMENT AND ASSUMPTION AGREEMENT
(THE “ASSIGNMENT AND ASSUMPTION OF TEMPORARY ENCUMBRANCES”).  ANY INCOME DUE
UNDER THE TEMPORARY ENCUMBRANCES SHALL BE PRO-RATED AS OF THE CLOSING DATE.

(E)   AT CLOSING, THE SELLER SHALL EXECUTE AND DELIVER TO PURCHASER A SPECIAL OR
LIMITED WARRANTY DEED (OR SUCH DEED EQUIVALENT ACCEPTABLE PURSUANT TO NOVA
SCOTIA AND CANADIAN LAW) FOR EACH LAND REGISTRATION DISTRICT IN WHICH THE REAL
PROPERTY IS LOCATED, WARRANTING TITLE AGAINST THE CLAIMS OF ALL PERSONS CLAIMING
BY, THROUGH OR UNDER SELLER (INCLUDING SELLER’S PREDECESSOR IN TITLE,
KIMBERLY-CLARK, INC.), BUT AGAINST NONE OTHER AND SUBJECT ONLY TO SPECIFIC
INSTRUMENTS OR DOCUMENTS EFFECTING THE TITLE WHICH ARE PERMITTED EXCEPTIONS
(EACH, A “DEED”, AND COLLECTIVELY, THE “DEEDS”).  THE DEEDS AND THE ATTACHED
DESCRIPTIONS OF THE LAND SHALL BE IN A FORM SUITABLE FOR THE CONVEYANCE OF TITLE
TO PURCHASER, INCLUDING THE ATTACHMENT OF THE MAPS DEPICTED IN EXHIBIT A, AND
FOR (1) REGISTRATION UNDER THE REGISTRY ACT FOR THOSE PARCELS OF THE LAND NOT
REGISTERED UNDER THE LAND REGISTRATION ACT AND (2) REVISION INTO THE NAME OF
PURCHASER


--------------------------------------------------------------------------------




 

for those parcels of the Land registered under the Land Registration Act as of
the date of Closing.

(F)    AT CLOSING, (I) BY THE EXECUTION OF A MUTUALLY ACCEPTABLE ASSIGNMENT AND
ASSUMPTION AGREEMENT, SELLER SHALL PARTIALLY ASSIGN SELLER’S RIGHT, TITLE AND
INTEREST IN AND TO AND PURCHASER SHALL ASSUME SELLER’S DUTIES, OBLIGATIONS AND
LIABILITIES UNDER THAT CERTAIN LAND REGISTRATION ACT CONVERSION AGREEMENT WITH
THE PROVINCE OF NOVA SCOTIA DATED NOVEMBER 24, 2004, AS AMENDED WITH RESPECT TO
THE REAL PROPERTY (HEREINAFTER, A “PARTIAL ASSIGNMENT OF CONVERSION AGREEMENT. 
SELLER AND PURCHASER ACKNOWLEDGE AND AGREE THAT THE PARTIAL ASSIGNMENT OF THE
CONVERSION AGREEMENT WILL REQUIRE THE CONVERSION AND REGISTRATION OF THE REAL
PROPERTY THROUGH 2008, (II) PURCHASER WILL BE RECEIVING A CREDIT AT CLOSING
AGAINST THE PURCHASE PRICE FOR THE ESTIMATED COST OF CONVERTING THE REAL
PROPERTY AFTER THE CLOSING DATE AS DESCRIBED IN SECTION 14 OF THIS AGREEMENT,
AND (III) AFTER THE CLOSING DATE IT SHALL BE THE SOLE OBLIGATION OF PURCHASER,
SUBJECT TO SELLER’S OBLIGATIONS UNDER SECTION 38 BELOW, TO REGISTER THE REAL
PROPERTY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE PARTIAL ASSIGNMENT
OF THE CONVERSION AGREEMENT.


6.     EXPROPRIATION.  IF, PRIOR TO CLOSING, ANY PORTION OF THE REAL PROPERTY
IS  LAWFULLY EXPROPRIATED IN ACCORDANCE WITH ANY APPLICABLE LAW, OR IS DAMAGED
BY SUCH A EXPROPRIATION (HEREINAFTER A “TAKING”), THEN (A) THIS AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT; (B) AT CLOSING, AS PURCHASER’S SOLE REMEDY FOR
SUCH TAKING, PURCHASER SHALL HAVE THE REMEDIES AVAILABLE TO IT IN SECTION 9 OF
THIS AGREEMENT; AND (C) SELLER SHALL RETAIN ALL OF THE RIGHT, TITLE AND INTEREST
IN AND TO ANY AWARDS OR COMPENSATION THAT HAVE BEEN OR THAT MAY THEREAFTER BE
MADE FOR ANY SUCH TAKING OF THE REAL PROPERTY OCCURRING PRIOR TO CLOSING.


7.     CASUALTY.  IN THE EVENT OF ANY LOSS, DAMAGE OR DESTRUCTION TO THE REAL
PROPERTY PRIOR TO CLOSING AND WHICH DAMAGES OR DESTROYS TIMBER ON THE REAL
PROPERTY HAVING A FAIR MARKET VALUE OF AT LEAST $1,000,000.00 IN THE AGGREGATE,
AS DETERMINED IN GOOD FAITH BY SELLER (AND SUBJECT TO PURCHASER’S REASONABLE
APPROVAL) (“CASUALTY EVENT”) AND PURCHASER GIVES WRITTEN NOTICE TO SELLER OF
SUCH EVENT WITHIN SIXTY (60) DAYS AFTER CLOSING, THEN (A) THIS AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT; (B) AT CLOSING, AS PURCHASER’S SOLE REMEDY FOR
SUCH CASUALTY EVENT, PURCHASER SHALL HAVE THE REMEDIES AVAILABLE TO IT IN
SECTION 9 OF THIS AGREEMENT; AND (C) SELLER SHALL RETAIN ALL OF THE RIGHT, TITLE
AND INTEREST IN AND TO ANY INSURANCE PROCEEDS THAT HAVE BEEN OR THAT MAY
THEREAFTER BE PAID OR PAYABLE FOR AND ANY PROCEEDS RECEIVED BY SELLER FOR THE
SALE OF ANY SALVAGEABLE TIMBER HARVESTED FOLLOWING THE CASUALTY EVENT.


8.     CONDITION OF PROPERTY; SUBSEQUENT ACTS.

(A)   SUBJECT ONLY TO SELLER’S REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH HEREIN, PURCHASER ACCEPTS THE ASSETS “AS IS” AND “WHERE IS,” WITH ALL
FAULTS AND SUBJECT TO ALL DEFECTS AND CONDITIONS, KNOWN OR UNKNOWN, AT
PURCHASER’S RISK AND WITHOUT ADJUSTMENT OR REDUCTION OF THE PURCHASE PRICE
(UNLESS EXPRESSLY PROVIDED HEREIN).  SELLER HAS NO OBLIGATION TO REPAIR OR MAKE
ANY IMPROVEMENTS TO THE REAL PROPERTY.  SUBJECT ONLY TO SELLER’S REPRESENTATIONS
AND WARRANTIES EXPRESSLY SET FORTH HEREIN, PURCHASER ACKNOWLEDGES THAT AN
INSPECTION OF THE REAL PROPERTY HAS BEEN MADE OR WILL HAVE BEEN MADE BY THE
CLOSING DATE AND THAT NEITHER SELLER NOR ITS AGENTS, OFFICERS, EMPLOYEES OR
ASSIGNS SHALL BE HELD TO HAVE MADE ANY REPRESENTATION, WARRANTY OR COVENANT
RESPECTING THE CONDITION OF, OR OTHERWISE WITH RESPECT TO, THE REAL PROPERTY OR
ANY


--------------------------------------------------------------------------------




 

improvements thereon or any of the other Assets, except as otherwise expressly
set forth herein.  Subject only to Seller’s representations and warranties
expressly set forth herein.  Purchaser acknowledges and agrees that any
documents, cruises, compilations, timber inventories, environmental audits,
assessments, surveys, plans, specifications, reports and studies (the
“Information”) made available to Purchaser by Seller or on behalf of Seller by
Seller’s agents or representatives, including without limitation all such
Information as constitutes part of the Personal Property, are or have been
provided without any representation, and Seller makes no representation or
warranty whatsoever with respect to the accuracy or completeness of, or
otherwise with respect to, the Information.  Without limiting the generality of
the foregoing and subject only to Seller’s representations and warranties
expressly set forth herein, SELLER EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTY OF
MERCHANTABILITY, AS WELL AS ANY WARRANTY WHATSOEVER WITH RESPECT TO THE
MARKETABILITY, HARVESTABILITY, AGE, SPECIES MIX, SITE CLASSIFICATION, TIMBER
VOLUMES, TIMBER GRADES, OR QUALITY OF ANY TIMBER ON THE REAL PROPERTY,
BOUNDARIES OF THE REAL PROPERTY, ACCESS, UTILITIES, ZONING, ACREAGE OR SOILS
STABILITY OR CONDITION OF THE REAL PROPERTY, AND PURCHASER EXPRESSLY ACCEPTS
EACH SUCH DISCLAIMER.  Nothing contained in this Section 8 shall be deemed to
negate any warranty or representation contained in, or limit any remedy
available under, the Deeds, the Partial Assignment of Conversion Agreement, the
Stumpage Agreement, the Access Agreement, or any of the other closing documents
delivered at Closing.


(B)   BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE, SELLER SHALL MAINTAIN AND
KEEP THE REAL PROPERTY IN SUBSTANTIALLY THE SAME CONDITION AS EXISTED ON THE
EFFECTIVE DATE; EXCEPT SELLER SHALL HAVE THE RIGHT TO CUT TIMBER PURSUANT TO
SELLER’S CURRENT HARVEST PLAN [ON A PRO RATA BASIS] ATTACHED HERETO AS SCHEDULE
8(B) (THE “HARVEST PLAN”), HARVEST ANY SALVAGEABLE TIMBER FOLLOWING A CASUALTY
EVENT AND TO MANAGE AND CONDUCT SILVICULTURAL ACTIVITIES ON THE REAL PROPERTY IN
ACCORDANCE WITH SELLER’S ORDINARY COURSE OF BUSINESS.  WITHIN 30 DAYS AFTER THE
CLOSING DATE, SELLER SHALL PROVIDE TO PURCHASER A HARVEST REPORT (THE “ACTUAL
HARVEST STATEMENT”) CERTIFYING THE VOLUME, BY PRODUCT CLASS, OF MERCHANTABLE
TIMBER THAT WAS ACTUALLY REMOVED FROM THE REAL PROPERTY FROM THE EFFECTIVE DATE
THROUGH CLOSING (THE “INTERIM PERIOD”), TOGETHER WITH SUCH SUPPORTING DATA AS
PURCHASER MAY REASONABLY REQUEST.


(C)   FROM AND AFTER THE EFFECTIVE DATE, SELLER SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF PURCHASER, WHICH CONSENT MAY NOT BE UNREASONABLY WITHHELD BY
PURCHASER, CONVEY, CONTRACT, OR OTHERWISE AGREE TO CONVEY ANY RIGHT, TITLE, OR
INTEREST IN OR TO THE ASSETS TO ANY PERSON OR ENTITY AND SHALL NOT ENTER INTO
ANY NEW AGREEMENTS, LEASES, CONTRACTS, OR COMMITMENTS RELATING TO THE ASSETS,
NOR MAKE ANY CHANGES IN ANY OF THE EXISTING CONTRACTS AND LEASES, OTHER THAN:
(A) COMMITMENTS RELATING TO THE REPAIRS, MAINTENANCE, AND/OR SECURITY NECESSARY
TO PRESERVE THE ASSETS; (B) RENEWALS OR EXTENSIONS OF ANY OF THE CONTRACTS AND
LEASES IN THE ORDINARY COURSE OF BUSINESS; PROVIDED HOWEVER, THAT SUCH RENEWALS
OR EXTENSIONS OR NEW AGREEMENTS, LEASES, CONTRACTS, OR COMMITMENTS SHALL BE MADE
IN THE ORDINARY COURSE OF BUSINESS AND HAVE TERMS OF ONE (1) YEAR OR LESS AND OR
OTHERWISE CONTAIN THE SAME TERMS, AND SELLER SHALL IMMEDIATELY PROVIDE WRITTEN
NOTICE TO THE PURCHASER OF ANY SUCH RENEWALS OR EXTENSIONS.  SELLER SHALL NOT
CREATE, ASSUME, OR PERMIT THE CREATION OF ANY LIEN OR ENCUMBRANCE (THOUGH SELLER
MAY DEFEND ANY SUCH LIENS FILED IN ACCORDANCE WITH LOCAL LAW), OTHER THAN THE
LIEN FOR CURRENT TAXES, UPON ANY OF THE ASSETS.  PRIOR TO CLOSING, SELLER SHALL
FULFILL ITS OBLIGATIONS UNDER THE CONTRACTS


--------------------------------------------------------------------------------




 

and Leases and shall enforce all of its material rights under the Contracts and
Leases.  Seller shall not cut, harvest or remove any trees or Timber from the
Land except the pro rata amount (plus or minus five percent (5%)) to be
harvested prior to Closing pursuant to the Harvest Plan.


9.     PURCHASE PRICE & ACREAGE ADJUSTMENTS.  THE VALUE OF ANY ADJUSTMENT TO THE
PURCHASE PRICE DUE HEREUNDER (OR REIMBURSEMENT IF THE PAYMENT OCCURS
POST-CLOSING) AS A RESULT OF ANY UNCURED TITLE DEFECTS, TAKINGS OR CASUALTY
EVENTS (COLLECTIVELY, “REDUCTION EVENTS”) SHALL EQUAL THE FAIR MARKET VALUE OF
THE PARCEL, PARCEL OR PORTION OF PARCEL OF THE REAL PROPERTY AFFECTED BY SUCH
REDUCTION EVENTS (THE “REDUCTION EVENT ADJUSTMENT”), AND THE ACREAGE OF THE LAND
SHALL BE REDUCED ACCORDINGLY, AS DETERMINED BY AN INDEPENDENT THIRD PARTY
MUTUALLY SELECTED BY SELLER AND PURCHASER (THE “APPRAISER”).  IF THE REDUCTION
EVENT ADJUSTMENT EXCEEDS TEN PERCENT (10%) OF THE PURCHASE PRICE PRIOR TO
ADJUSTMENT, THEN EITHER PURCHASER OR SELLER MAY TERMINATE THIS AGREEMENT BY
WRITTEN NOTICE TO THE OTHER PARTY DELIVERED PRIOR TO CLOSING.  UPON SUCH
TERMINATION, THIS AGREEMENT SHALL BECOME NULL AND VOID AND BE OF NO FURTHER
FORCE AND EFFECT EXCEPT FOR THOSE PROVISIONS HEREOF THAT EXPRESSLY SURVIVE
TERMINATION, AND SELLER SHALL REFUND THE EARNEST MONEY TO PURCHASER (TOGETHER
WITH $500,000.00 TO COVER PURCHASER’S EXPENSES, IF TERMINATED BY SELLER).  IF
NEITHER SELLER NOR PURCHASER EXERCISES THE FOREGOING RIGHT TO TERMINATE THIS
AGREEMENT, THEN THE PARTIES SHALL PROCEED TO CLOSING IN ACCORDANCE WITH THE
TERMS AND PROVISIONS HEREOF, AND THE PURCHASE PRICE SHALL BE ADJUSTED BY THE
REDUCTION EVENT ADJUSTMENT AS DETERMINED BY THE APPRAISER.  PURCHASER HEREBY
ACKNOWLEDGES AND AGREES THAT PURCHASER’S SOLE REMEDY FOR ANY REDUCTION EVENT
SHALL BE THE REDUCTION EVENT ADJUSTMENT DETERMINED IN ACCORDANCE WITH THIS
SECTION 9, AND WAIVES ANY OTHER REMEDIES AVAILABLE TO PURCHASER AT LAW OR IN
EQUITY FOR SUCH REDUCTION EVENT.


10.   REPRESENTATIONS AND WARRANTIES OF SELLER.  SELLER HEREBY MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES TO PURCHASER, EACH OF WHICH (A) SHALL
SURVIVE CLOSING FOR A PERIOD OF TWENTY FOUR (24) MONTHS, EXCEPT FOR SECTION 10.1
WHICH SHALL SURVIVE FOR THE TIME PERIOD SPECIFIED THEREIN, (B) IS TRUE IN ALL
MATERIAL RESPECTS AS OF THE EFFECTIVE DATE, AND (C) SHALL BE TRUE IN ALL
MATERIAL RESPECTS AT CLOSING:


10.1.        TITLE.  EXCEPT FOR THE PERMITTED EXCEPTIONS SELLER OWNS FEE SIMPLE
TITLE TO THE REAL PROPERTY FREE AND CLEAR OF ANY MATERIAL ENCUMBRANCES AND
DEFECTS IN A MANNER CONSISTENT WITH COMMERCIAL TIMBERLAND OWNERSHIP IN THE
PROVINCE OF NOVA SCOTIA.  THIS REPRESENTATION AND WARRANTY OF SELLER SHALL
SURVIVE CLOSING THROUGH AND UNTIL THE LATER OF (A) THE EXPIRATION OF THAT
PORTION OF THE CONVERSION AGREEMENT APPLICABLE TO PURCHASER PURSUANT TO THE
PARTIAL ASSIGNMENT OF CONVERSION AGREEMENT OR ANY MODIFICATION THEREOF PURSUANT
TO SECTION 3.4, 3.5 OR AN EXTENSION UNDER SECTION 3.6 OF THE CONVERSION
AGREEMENT OR (B) THE MIGRATION OF EACH PARCEL OF THE REAL PROPERTY IDENTIFIED IN
EXHIBIT A.


10.2.        AUTHORIZATION; NO VIOLATION OR CONFLICTS.  THE EXECUTION AND
DELIVERY BY SELLER OF THIS AGREEMENT AND THE DUE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTIONS ON THE PART OF SELLER AND THIS AGREEMENT CONSTITUTES
A VALID, ENFORCEABLE AND LEGALLY BINDING AGREEMENT OF SELLER EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, AND OTHER SIMILAR LAWS
AFFECTING CLAIMS AND RIGHTS GENERALLY AND GENERAL EQUITABLE PRINCIPLES.  NEITHER
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER NOR THE CONSUMMATION BY
SELLER OF THE TRANSACTIONS CONTEMPLATED HEREIN ALONE OR WITH THE PASSAGE OF TIME
DO OR WILL CONFLICT WITH OR CONSTITUTE A


--------------------------------------------------------------------------------




 

violation of Seller’s certificate of (incorporation, memorandum or articles or
association) or other organizational documentation or agreements or result in
the breach of, or the imposition of any lien on any of the Assets, or constitute
a default under, any indenture or bank loan or credit agreement, or other
agreement or instrument to which Seller is a party or by which Seller or any of
the Assets may be bound or affected or violate any judgment, order, decree, law,
statute or governmental restriction.


10.3.        SUITS, ACTIONS OR PROCEEDINGS.  EXCEPT AS DISCLOSED IN SCHEDULE
10.3, TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED WRITTEN NOTICE OF ANY
ACTION, SUIT OR PROCEEDING PENDING, CONTEMPLATED OR THREATENED AGAINST SELLER OR
THE ASSETS, OR ANY PORTION THEREOF, IN ANY COURT OR BEFORE ANY FEDERAL,
PROVINCIAL, COUNTY OR MUNICIPAL DEPARTMENT, COMMISSION, BOARD, BUREAU OR AGENCY
OR OTHER GOVERNMENTAL INSTRUMENTALITY HAVING PROPER JURISDICTION.  THERE IS NO
SUIT, ACTION, ARBITRATION OR OTHER PROCEEDING PENDING OR, TO SELLER’S KNOWLEDGE,
THREATENED BEFORE ANY COURT OR GOVERNMENTAL AGENCY, WHICH MAY RESULT IN THE
RESTRAINT OR PROHIBITION OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.


10.4.        COMPLIANCE.  EXCEPT AS DISCLOSED ON SCHEDULE 10.4 AND TO SELLER’S
KNOWLEDGE, DURING SELLER’S OWNERSHIP OF THE ASSETS, SELLER HAS NOT RECEIVED
WRITTEN NOTICE THAT THE REAL PROPERTY IS IN MATERIAL VIOLATION OF ANY APPLICABLE
FEDERAL, PROVINCIAL, COUNTY OR MUNICIPAL LAW, STATUTE, ORDINANCE, ORDER,
REGULATION OR REQUIREMENT AFFECTING ALL OR ANY PORTION OF THE REAL PROPERTY. 
SELLER IS IN COMPLIANCE WITH AND HAS NOT DEFAULTED UNDER THE LAND REGISTRATION
ACT CONVERSION AGREEMENT BETWEEN SELLER AND HER MAJESTY THE QUEEN IN RIGHT OF
THE PROVINCE OF NOVA SCOTIA, DATED NOVEMBER 24, 2004, AS AMENDED, WITH RESPECT
TO THE LAND (THE “CONVERSION AGREEMENT”).


10.5.        CONTRACTS.  SCHEDULE 1.1(B) TO THIS AGREEMENT IS A TRUE AND
COMPLETE LIST OF ALL CONTRACTS AFFECTING THE REAL PROPERTY OR THE PERSONAL
PROPERTY.


10.6.        LEASES.  SCHEDULE 1.1 (C) TO THIS AGREEMENT IS A TRUE AND COMPLETE
LIST OF ALL LEASES AFFECTING THE REAL PROPERTY.


10.7.        NO OTHER AGREEMENTS.  EXCEPT FOR THE CONTRACTS AND LEASES AND OTHER
AGREEMENTS ENTERED INTO IN THE NORMAL COURSE OF SELLER’S TIMBER OPERATIONS,
THERE ARE NO OTHER AGREEMENTS AFFECTING THE ASSETS OR ANY PORTION THEREOF.


10.8.        TIMBER OPERATIONS.  EXCEPT AS PREVIOUSLY DISCLOSED TO PURCHASER AS
PART OF THE HARVEST PLAN, SELLER HAS NOT GRANTED ANY THIRD PARTY THE RIGHT TO
CUT, HARVEST OR REMOVE ANY TIMBER GROWING, STANDING OR LYING ON THE LAND FROM
AND AFTER MARCH 2, 2006 (THE “INVENTORY DATE”).  SINCE THE INVENTORY DATE, THERE
HAS BEEN NO CASUALTY EVENT, AND NO TIMBER HAS BEEN CUT OR HARVESTED ON THE LAND
EXCEPT PURSUANT TO THE HARVEST PLAN.


10.9.        ENVIRONMENTAL.  EXCEPT AS DISCLOSED ON SCHEDULE 10.9, SELLER HAS
(I) NO KNOWLEDGE OF ANY VIOLATION ON THE REAL PROPERTY OF THE APPLICABLE
FEDERAL, PROVINCIAL, STATE, COUNTY, CITY OR MUNICIPAL LAWS, RULES OR REGULATIONS
PERTAINING TO POLLUTION OR PROTECTION OF THE ENVIRONMENT, OR ACTUAL OR
THREATENED RELEASES, DISCHARGES, OR EMISSIONS INTO THE ENVIRONMENT OR PROTECTION
OF PLANT OR ANIMAL SPECIES (COLLECTIVELY, THE “ENVIRONMENTAL LAWS”); (II) NOT
RECEIVED ANY WRITTEN NOTICE REGARDING A VIOLATION OF THE ENVIRONMENTAL LAWS OR
SUGGESTING THAT ANY


--------------------------------------------------------------------------------




 

portion of the Real Property may be targeted for remediation of any hazardous or
toxic substances which are regulated by the Environmental Laws, and any other
federal, provincial, state, county, city or municipal laws or requirements
regulating hazardous, toxic, contaminate or polluting materials, substances or
wastes, including, without limitation, any “hazardous substances”, “hazardous
waste”, “hazardous materials” or “toxic substances” under such laws (such
regulated substances hereinafter collectively referred to as “Hazardous
Substances”); (iii) not released, discharged, or emitted and has no actual
knowledge of any Hazardous Substances on, in or under the Real Property in
violation of any Environmental Laws; (iv) no knowledge of any pending or
threatened clean-up activity or of any of the above-ground or underground
storage tanks on the Real Property; (v) not made any applications of pesticides
and herbicides to the Real Property or portions thereof which were not done in
accordance with applicable Environmental Laws or in conformance with the
accepted industry standards in central Nova Scotia; (vi) no knowledge of the
presence of any species protected by Environmental Laws on the Real Property.


10.10.      NO MINING OPERATIONS.  EXCEPT AS SET FORTH ON SCHEDULE 10.10
ATTACHED HERETO, THERE HAVE BEEN NO MINING OPERATIONS CONDUCTED ON THE REAL
PROPERTY OR ANY PORTION THEREOF DURING THE PAST TEN (10) YEARS, AND SELLER HAS
NO KNOWLEDGE OF ANY PROPOSED MINERAL ACTIVITY ON THE REAL PROPERTY.


10.11.      FORM FIVE OCCUPATION.  TO THE KNOWLEDGE OF SELLER, NEITHER THE WHOLE
NOR A PORTION OF ANY OF THE REAL PROPERTY IS OCCUPIED WITHOUT PERMISSION AND NO
SUCH PERMISSION HAS BEEN GIVEN, EXCEPT AS CONTAINED IN THE CONTRACTS AND LEASES.


10.12.      SELLER’S RESIDENCY.  SELLER IS NOT A NON-RESIDENT OF CANADA WITHIN
THE MEANING OF THE INCOME TAX ACT (CANADA).


11.   REPRESENTATIONS AND WARRANTIES OF PURCHASER.  PURCHASER HEREBY MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES TO SELLER, EACH OF  WHICH (A) SHALL
SURVIVE CLOSING FOR A PERIOD OF TWELVE (12) MONTHS, (B) IS TRUE IN ALL MATERIAL
RESPECTS AS OF THE EFFECTIVE DATE, AND (C) SHALL BE TRUE IN ALL MATERIAL
RESPECTS AT CLOSING:


11.1.        ORGANIZATION.  PURCHASER IS A NEW HAMPSHIRE CORPORATION AND IS DULY
ORGANIZED AND VALIDLY EXISTING AND IS IN GOOD STANDING UNDER THE LAWS OF NEW
HAMPSHIRE AND HAS FULL POWER AND AUTHORITY TO CARRY OUT ITS BUSINESS AS NOW
CONDUCTED, TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED HEREIN IN ACCORDANCE WITH THE TERMS HEREOF.


11.2.        AUTHORIZATION; NO VIOLATION OR CONFLICTS.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY PURCHASER AND THE DUE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY ACTION ON THE PART OF PURCHASER, AND THIS AGREEMENT CONSTITUTES A
VALID, ENFORCEABLE AND LEGALLY BINDING AGREEMENT OF PURCHASER EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, AND OTHER SIMILAR LAWS
AFFECTING CLAIMS AND RIGHTS GENERALLY AND GENERAL EQUITABLE PRINCIPLES.  NEITHER
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY PURCHASER NOR THE CONSUMMATION
BY PURCHASER OF THE TRANSACTIONS CONTEMPLATED HEREIN, ALONE OR WITH THE PASSAGE
OF TIME DO OR WILL CONFLICT WITH OR CONSTITUTE A VIOLATION OF PURCHASER’S
OPERATING AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTATION


--------------------------------------------------------------------------------




 

or agreements or result in the breach of, or the imposition of any lien on any
assets of Purchaser pursuant to, or constitute a default under, any indenture or
bank loan or credit agreement, or other agreement or instrument to which
Purchaser is a party or by which Purchaser or any of its properties may be bound
or affected or violate any judgment, order, decree, law, statute or governmental
restriction.


11.3.        SUITS, ACTIONS OR PROCEEDINGS.  THERE IS NO SUIT, ACTION,
ARBITRATION OR OTHER PROCEEDING PENDING OR TO PURCHASER’S KNOWLEDGE (AS
HEREINAFTER DEFINED) THREATENED BEFORE ANY COURT OR GOVERNMENTAL AGENCY, WHICH
MAY RESULT IN THE RESTRAINT OR PROHIBITION OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


11.4.        INSOLVENCY.  THERE ARE NO ATTACHMENTS, EXECUTIONS, ASSIGNMENTS FOR
THE BENEFIT OF CREDITORS, OR PROCEEDINGS IN BANKRUPTCY OR UNDER ANY OTHER DEBTOR
RELIEF LAWS PENDING, OR, TO PURCHASER’S KNOWLEDGE, THREATENED OR CONTEMPLATED
AGAINST PURCHASER OR ITS ASSETS OR PROPERTIES.


11.5.        HST REGISTRATION . PURCHASER IS REGISTERED FOR PURPOSES OF PART IX
OF THE EXCISE TAX ACT (CANADA) OR WILL BECOME REGISTERED PRIOR TO CLOSING.


11.6.        FINANCIAL CAPABILITY.  PURCHASER HAS, AND AT CLOSING WILL HAVE, THE
FINANCIAL CAPABILITY TO COMPLETE THE TRANSACTIONS CONTEMPLATED UNDER THIS
AGREEMENT.


11.7.        PURCHASER’S INVESTIGATIONS.  PURCHASER IS RELYING UPON PURCHASER’S
OWN INVESTIGATION OF THE ASSETS, AND EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, NOT UPON ANY OTHER
 REPRESENTATIONS, WARRANTIES, GUARANTIES, PROMISES, STATEMENTS OR ASSURANCES OF
SELLER OR ANY OF SELLER’S EMPLOYEES OR AGENTS, WHETHER WRITTEN OR ORAL, EXPRESS
OR IMPLIED, OR OTHERWISE.


12.   SURVIVAL; KNOWLEDGE AND MATERIALITY.

(A)   SURVIVAL.  AS PROVIDED ABOVE, THE RESPECTIVE REPRESENTATIONS AND
WARRANTIES OF SELLER AND PURCHASER CONTAINED HEREIN, AND THE RIGHT TO COMMENCE
ANY CLAIM WITH RESPECT THERETO, SHALL SURVIVE CLOSING FOR A PERIOD OF TWENTY
FOUR (24) MONTHS (EXCEPT AS OTHERWISE PROVIDED IN SECTION 10.1), AND THEREAFTER
SHALL EXPIRE AND TERMINATE, AND EACH PARTY SHALL BE FOREVER RELEASED FROM
LIABILITY TO THE OTHER BASED UPON SUCH REPRESENTATIONS AND WARRANTIES EXCEPT AS
TO MATTERS FOR WHICH THE OTHER PARTY HAS DULY COMMENCED A PROCEEDING AGAINST THE
DEFAULTING PARTY WITH REGARD TO THE ALLEGED BREACH OF REPRESENTATION OR WARRANTY
ON OR PRIOR TO SUCH TERMINATION DATE.

(B)   KNOWLEDGE DEFINED.  AS USED IN THIS AGREEMENT:

(I)            “SELLER’S KNOWLEDGE” SHALL MEAN THE ACTUAL CURRENT KNOWLEDGE (AS
OPPOSED TO CONSTRUCTIVE OR IMPUTED KNOWLEDGE) OF THE FACT OR MATTER IN QUESTION
OF STEVE RUTLEDGE, FORESTRY STRATEGIC PLANNING TEAM LEADER, AND BARRY YUILL,
FOREST OPERATIONS TEAM LEADER, WITHOUT ANY DUTY TO CONDUCT ANY INVESTIGATION OR
INQUIRY. EACH OF THE PERSONS LISTED IN THIS SECTION HAS BEEN EMPLOYED BY SELLER,
OR SELLER’S PREDECESSOR, WITHIN SELLER’S WOODLANDS OPERATION IN NOVA SCOTIA FOR
A PERIOD OF AT LEAST 10 YEARS.


--------------------------------------------------------------------------------


 

(II)           “PURCHASER’S KNOWLEDGE” SHALL MEAN THE ACTUAL CURRENT KNOWLEDGE
(AS OPPOSED TO CONSTRUCTIVE OR IMPUTED KNOWLEDGE) OF THE FACT OR MATTER IN
QUESTION OF THOMAS COLGAN, PRESIDENT AND CEO OF PURCHASER, WITHOUT ANY DUTY TO
CONDUCT ANY INVESTIGATION OR INQUIRY.

(C)   LIMITATION AS TO CLAIMS.  IN THE EVENT OF ANY CLAIM BY PURCHASER AGAINST
SELLER FOR BREACH OF REPRESENTATION OR WARRANTY UNDER THIS AGREEMENT, NO CLAIM
SHALL BE PAYABLE BY SELLER UNTIL THE AGGREGATE AMOUNT OF LOSS OR DAMAGE UNDER
SUCH CLAIMS EXCEEDS $500,000.00 (THE “FLOOR”).  NOTWITHSTANDING THE FLOOR,
SELLER SHALL BE OBLIGATED ONLY TO PAY THE FULL AGGREGATE AMOUNT OF ALL SUCH
CLAIMS AFTER THE AGGREGATE CLAIMS BY PURCHASER EXCEED THE FLOOR.  THE AGGREGATE
AMOUNT PAID BY THE SELLER FOR BREACH OF WARRANTY SHALL NOT EXCEED $5,000,000.00
(THE “CEILING”).  NOTWITHSTANDING THE FOREGOING FLOOR AND CEILING, NO SUCH
LIMITS SHALL APPLY OR BE EFFECTIVE WITH RESPECT TO ANY CLAIM ARISING FROM THE
FRAUD OF SELLER, OR FROM ANY MORTGAGE, SECURITY INTEREST, OR STATUTORY LIEN
AGAINST THE ASSETS.


13.   CONTINGENCIES.

(A)   SELLER’S OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY IS
SUBJECT TO THE FOLLOWING CONDITIONS, EACH OF WHICH MAY BE WAIVED IN THE SOLE AND
ABSOLUTE DISCRETION OF SELLER:

(I)            PURCHASER PERFORMING, IN ALL MATERIAL RESPECTS, ITS OBLIGATIONS
UNDER THE AGREEMENT;

(II)           PURCHASER’S REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE, AND PURCHASER
SHALL HAVE DELIVERED TO SELLER A CERTIFICATE TO THAT EFFECT (THE “PURCHASER’S
CLOSING CERTIFICATE”);

(III)          PURCHASER SHALL HAVE EXECUTED AND DELIVERED, AND THE PROVINCE OF
NOVA SCOTIA SHALL HAVE APPROVED AND EXECUTED, EITHER A PARTIAL ASSIGNMENT OF
CONVERSION AGREEMENT;

(IV)          NO SUIT, ACTION, ARBITRATION OR OTHER PROCEEDING SHALL BE PENDING
BEFORE ANY COURT OR GOVERNMENTAL AGENCY WHICH HAS RESULTED IN THE RESTRAINT OR
PROHIBITION OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR MAY RESULT IN AN ORDER TO RETURN TO THE PURCHASER ALL OR ANY
MATERIAL PART OF THE PURCHASE PRICE;

(V)           THE APPROVAL OF THE REQUISITE LENDERS, AS THAT TERM IS DEFINED IN
THAT CERTAIN CREDIT AGREEMENT, AS AMENDED, DATED NOVEMBER 30, 2004 (THE “CREDIT
AGREEMENT”) BY AND BETWEEN THE SELLER AND JPMORGAN CHASE BANK, N.A., AS AGENT
FOR THE LENDERS (“LENDER APPROVAL”).

(B)   PURCHASER’S OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY
IS SUBJECT TO FULFILLMENT OF THE FOLLOWING CONDITIONS, EACH OF WHICH MAY BE
WAIVED IN THE SOLE AND ABSOLUTE DISCRETION OF PURCHASER:


--------------------------------------------------------------------------------




 

(I)            SELLER PERFORMING, IN ALL MATERIAL RESPECTS, ITS OBLIGATIONS
UNDER THE AGREEMENT;

(II)           SELLER’S REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE, AND SELLER SHALL HAVE
DELIVERED TO PURCHASER A CERTIFICATE TO THAT EFFECT AT CLOSING (THE “SELLER’S
CLOSING CERTIFICATE”);

(III)          NO SUIT, ACTION, ARBITRATION OR OTHER PROCEEDING, SHALL BE
PENDING BEFORE ANY COURT OR GOVERNMENTAL AGENCY WHICH HAS RESULTED IN THE
RESTRAINT OR PROHIBITION OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR MAY RESULT IN AN ORDER TO RECOVER TO THE SELLER ALL OR ANY
MATERIAL PART OF THE ASSETS; AND

(IV)          PURCHASER SHALL HAVE RECEIVED A TITLE POLICY INSURING THAT
PURCHASER HOLDS TITLE TO THE REAL PROPERTY SUBJECT ONLY TO THE PERMITTED
EXCEPTIONS IN A FORM SIMILAR TO THE POLICY SELLER RECEIVED FOR THE REAL PROPERTY
IN NOVEMBER OF 2004 AND CONTAINING SUCH ENDORSEMENTS REASONABLY REQUIRED BY
PURCHASER AND IN A FORM (INCLUDING THE WORDING OF ANY GENERAL EXCEPTION)
OTHERWISE REASONABLY ACCEPTABLE TO PURCHASER.


14.   CLOSING.


14.1.        CLOSING COSTS.


(A)   SELLER SHALL PAY THE FOLLOWING COSTS AND EXPENSES IN CONNECTION WITH THIS
TRANSACTION:

(I)            SELLER’S ATTORNEY, CONSULTING, ACCOUNTING AND OTHER ADVISORY
FEES, IF ANY;

(II)           ALL PROPERTY TAXES AND SPECIAL OR GENERAL ASSESSMENT INSTALLMENTS
AGAINST THE REAL PROPERTY THAT ARE ALLOCABLE TO THE PERIOD PRIOR TO THE CLOSING
DATE AND ANY IMPROVEMENT TAXES ASSESSED AGAINST THE ASSETS PRIOR TO THE CLOSING
DATE; AND

(III)          THE COSTS OF CURING ANY TITLE DEFECTS AS DEFINED IN SCHEDULE 8(C)
ATTACHED HERETO, TO THE EXTENT THAT SELLER ELECTS TO INCUR SUCH COSTS.


(B)   PURCHASER SHALL PAY THE FOLLOWING COSTS AND EXPENSES IN CONNECTION WITH
THIS TRANSACTION:

(I)            PURCHASER’S ATTORNEY, CONSULTING, ACCOUNTING AND OTHER ADVISORY
FEES, IF ANY;

(II)           TO THE SELLER ALL PROPERTY TAXES, AND SPECIAL OR GENERAL
ASSESSMENT INSTALLMENTS AGAINST THE REAL PROPERTY THAT ARE ALLOCABLE TO ANY
PERIOD ON AND AFTER THE CLOSING DATE WHICH HAVE BEEN PREVIOUSLY PAID BY THE
SELLER, AND ANY IMPROVEMENT TAXES ASSESSED AGAINST THE ASSETS ON OR AFTER THE
CLOSING DATE, EXCEPT FOR ANY IMPROVEMENT TAXES PREVIOUSLY PAID BY SELLER;


--------------------------------------------------------------------------------




 

(III)          ANY TAXES, DUTIES OR FEES DUE UNDER THE EXCISE TAX ACT OR UNDER
ANY STATUTE REFERRED TO IN THE TAXES, DUTIES AND FEES (GST/HST) REGULATIONS,
EXCEPT THAT ANY TAXES ASSESSABLE ON INCOME TO THE SELLER SHALL BE PAID BY
SELLER;

(IV)          RECORDING FEES, TRANSFER TAXES AND ANY OTHER FEES DUE UPON THE
RECORDING OF THE DEEDS OR CONVEYANCE OF THE REAL PROPERTY;

(V)           ALL TITLE INSURANCE PREMIUMS, SEARCH FEES AND RELATED COSTS IN
CONNECTION WITH PURCHASER’S OBTAINING TITLE INSURANCE ON THE REAL PROPERTY; AND

(VI)          ALL COSTS OF DUE DILIGENCE PERFORMED BY PURCHASER.


14.2.        CLOSING INSTRUMENTS.  AT THE CLOSING, THE FOLLOWING DELIVERIES
SHALL BE MADE:


(A)   SELLER SHALL EXECUTE AND DELIVER TO PURCHASER THE FOLLOWING:

(I)            THE DEEDS (AS DEFINED IN SECTION 5(E));

(II)           THE ASSIGNMENT AND ASSUMPTION OF TEMPORARY ENCUMBRANCES (AS
DEFINED IN SECTION 5(D));

(III)          THE PARTIAL ASSIGNMENT OF THE CONVERSION AGREEMENT EXECUTED BY
THE PROVINCE;

(IV)          THE STUMPAGE AGREEMENT FOR AN ANNUAL SUPPLY OF  STANDING TIMBER TO
BE HARVESTED FROM THE REAL PROPERTY BY AND BETWEEN SELLER AND PURCHASER IN THE
FORM ATTACHED HERETO AS EXHIBIT “C” (THE “STUMPAGE AGREEMENT”);

(V)           THE MUTUAL ROAD ACCESS AGREEMENT BY AND BETWEEN PURCHASER AND
SELLER TO BE NEGOTIATED BETWEEN THE PARTIES PRIOR TO CLOSING (THE “MUTUAL ROAD
ACCESS AGREEMENT”);

(VI)          CONSENTS OR RESOLUTIONS OF THE BOARD OF DIRECTORS OF SELLER
AUTHORIZING THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT;

(VII)         SELLER’S CLOSING CERTIFICATE;

(VIII)        AFFIDAVITS REASONABLY REQUIRED BY PURCHASER’S TITLE INSURANCE
COMPANY OR PURCHASER’S COUNSEL, BUT ONLY TO THE EXTENT THE SAME ARE CONSISTENT
WITH SELLER’S LIMITED WARRANTY OF TITLE;

(IX)           CLOSING STATEMENT;

(X)            BILL OF SALE (FOR PERSONAL PROPERTY); AND

(XI)           FORMS REQUIRED UNDER THE LAND REGISTRATION ACT AND THE PARTIAL
ASSIGNMENT OF CONVERSION AGREEMENT.


--------------------------------------------------------------------------------




 

(XII)          THE LENDER APPROVAL, INCLUDING A COMMITMENT ADDRESSED TO
PURCHASER AND SELLER TO RECORD SUCH PARTIAL RELEASES SUFFICIENT TO REMOVE THE
CREDIT AGREEMENT AS AN ENCUMBRANCE FROM PURCHASER’S TITLE POLICY.

(XIII)         CLEARANCE LETTERS IN RESPECT OF WORKER’S COMPENSATION, HST AND
EMPLOYEE SOURCE DEDUCTION.


(B)   PURCHASER SHALL EXECUTE, IF APPLICABLE, AND DELIVER TO SELLER THE
FOLLOWING:

(I)            CASH IN THE AMOUNT OF THE PURCHASE PRICE AND PURCHASER’S SHARE OF
CLOSING COSTS AND PRORATIONS;

(II)           THE ASSIGNMENT AND ASSUMPTION OF TEMPORARY ENCUMBRANCES;

(III)          THE PARTIAL ASSIGNMENT OF THE CONVERSION AGREEMENT;

(IV)          THE STUMPAGE AGREEMENT;

(V)           THE MUTUAL ROAD ACCESS AGREEMENT

(VI)          CONSENTS OR RESOLUTIONS OF THE BOARD OF DIRECTORS OF PURCHASER
AUTHORIZING THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT;

(VII)         PURCHASER’S CLOSING CERTIFICATE;

(VIII)        AFFIDAVITS REQUIRED BY THE TITLE INSURANCE COMPANY, IF ANY; AND

(IX)           CLOSING STATEMENT.


14.3.        PRO RATIONS AND POST-CLOSING TAXES.  PROPERTY TAXES FOR THE CURRENT
YEAR, ASSESSMENTS, RENTS, WATER AND OTHER UTILITIES CONSTITUTING LIENS AND
APPLICABLE TEMPORARY ENCUMBRANCES SHALL BE PRO-RATED AS OF THE CLOSING DATE. 
SELLER SHALL BE RESPONSIBLE FOR THE PAYMENT IN FULL OF ALL TAXES AND ASSESSMENTS
AGAINST THE REAL PROPERTY FOR ALL PERIODS PRIOR TO THE CLOSING DATE, AND
PURCHASER SHALL BE RESPONSIBLE FOR THE PAYMENT IN FULL OF ALL TAXES AND
ASSESSMENTS AGAINST THE REAL PROPERTY FOR ALL PERIODS AS OF AND SUBSEQUENT TO
THE CLOSING DATE.  PURCHASER SHALL BE RESPONSIBLE FOR, AND SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS (WHICH COVENANTS SHALL SURVIVE THE CLOSING) SELLER FROM
AND AGAINST ALL OF THE “ROLL-BACK” OR OTHER TAXES, IF ANY, (WHENEVER ASSESSED
AGAINST PURCHASER OR SELLER) IMPOSED AS A RESULT OF ANY CHANGE OF USE BY
PURCHASER OR ANY SUCCESSOR TO PURCHASER’S IN TITLE, INCLUDING BUT NOT LIMITED TO
A CHANGE FROM OPEN SPACE, AGRICULTURAL, FORESTLAND OR RECREATIONAL STATUS. 
PURCHASER SHALL BE SOLELY RESPONSIBLE FOR THE PAYMENT OF ALL TAXES, OR FEES DUE
UNDER THE EXCISE TAX ACT AND/OR UNDER THE STATUTES REFERRED TO IN THE TAXES,
DUTIES AND FEES (GST/HST) REGULATIONS RESULTING FROM OR ARISING IN CONNECTION
WITH THE TRANSACTION CONTEMPLATED HEREBY.


--------------------------------------------------------------------------------




 


15.   COMMISSION.  EXCEPT FOR UBS INVESTMENT BANK, WHOSE FEES SHALL BE PAID BY
SELLER PURSUANT TO A SEPARATE WRITTEN AGREEMENT, PURCHASER AND SELLER EACH
REPRESENT AND WARRANT TO THE OTHER THAT NO BROKER, AGENT OR FINDER, LICENSED OR
OTHERWISE HAS BEEN ENGAGED BY IT, RESPECTIVELY, IN CONNECTION WITH THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT.  IN THE EVENT OF ANY SUCH CLAIM FOR
BROKER’S, AGENT’S OR FINDER’S FEE OR COMMISSION IN CONNECTION WITH THE
NEGOTIATION, EXECUTION OR CONSUMMATION OF THIS TRANSACTION, THE PARTY UPON WHOSE
ALLEGED STATEMENT, REPRESENTATION OR AGREEMENT SUCH CLAIM OR LIABILITY ARISES
SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND THE OTHER PARTY FROM AND AGAINST SUCH
CLAIM AND LIABILITY, INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES
AND COURT COSTS.  PURCHASER AND SELLER ACKNOWLEDGE THAT THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS SECTION SHALL SURVIVE THE CLOSING.


16.   POSSESSION.  PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS, SHALL BE
ENTITLED TO POSSESSION OF THE REAL PROPERTY ON THE CLOSING DATE.


17.   DEFAULT.


(A) IF SELLER DEFAULTS IN ITS CONTRACTUAL PERFORMANCE HEREIN IN ANY MATERIAL
WAY, AND SELLER DOES NOT CURE SUCH DEFAULT WITHIN TEN (10) DAYS FOLLOWING
SELLER’S RECEIPT OF NOTICE OF SUCH DEFAULT FROM PURCHASER, PURCHASER SHALL HAVE
ALL AVAILABLE REMEDIES AT LAW OR EQUITY, INCLUDING BUT NOT LIMITED TO THE REMEDY
OF SPECIFIC PERFORMANCE; PROVIDED, HOWEVER THAT IN NO EVENT SHALL PURCHASER BE
ENTITLED TO MONETARY DAMAGES IN EXCESS OF FIVE MILLION AND NO/100 DOLLARS
($5,000,000.00) (THE “DAMAGES CAP”).


(B)  PURCHASER ACKNOWLEDGES THAT IF PURCHASER FAILS TO PURCHASE THE REAL
PROPERTY FOR ANY REASON OTHER THAN THE BREACH OF SELLER OR TERMINATION OF THIS
AGREEMENT BY SELLER PURSUANT TO SECTION 9 OR NON-FULFILLMENT OF A CONTINGENCY
PURSUANT TO SECTION 13(B), SELLER SHALL BE ENTITLED TO COMPENSATION FROM
PURCHASER (AS ITS SOLE REMEDY) FOR THE DETRIMENT RESULTING FROM THE REMOVAL OF
THE REAL PROPERTY FROM THE MARKET, AND ENTERING INTO THIS AGREEMENT RATHER THAN
SELLING TO OTHER POTENTIAL PURCHASERS.  THEREFORE, IN THE EVENT OF PURCHASER’S
FAILURE TO PURCHASE THE REAL PROPERTY FOR ANY REASON OTHER THAN THE BREACH OF
SELLER OR TERMINATION OF THIS AGREEMENT BY SELLER OR PURCHASER PURSUANT TO
SECTION 9 OR NON-FULFILLMENT OF A CONTINGENCY PURSUANT TO SECTION 13(B), SELLER
SHALL HAVE, AS SELLER’S EXCLUSIVE OPTION, THE RIGHT TO RECEIVE AND RETAIN THE
EARNEST MONEY AS LIQUIDATED DAMAGES AND NOT A PENALTY.  THE PARTIES ACKNOWLEDGE
AND AGREE THAT THE EARNEST MONEY IS, AS OF THE EFFECTIVE DATE, A REASONABLE
ESTIMATE OF SELLER’S DAMAGES, CONSIDERING ALL OF THE CIRCUMSTANCES EXISTING ON
THE EFFECTIVE DATE AND THAT PROOF OF ACTUAL DAMAGES WOULD BE IMPRACTICAL OR
EXTREMELY DIFFICULT.  PURCHASER HEREBY WAIVES ALL RIGHTS OR BENEFITS OF ANY LAW,
STATUTE, RULE OR REGULATION, NOW OR HEREAFTER EXISTING, WHICH WOULD ALLOW
PURCHASER, FOLLOWING PURCHASER’S FAILURE TO PURCHASE THE REAL PROPERTY FOR ANY
REASON OTHER THAN SELLER’S DEFAULT OR TERMINATION OF THIS AGREEMENT BY SELLER
PURSUANT TO SECTION 9 OR NON-FULFILLMENT OF A CONTINGENCY PURSUANT TO SECTION
13(B), TO CLAIM A REFUND OF THE EARNEST MONEY, AS UNEARNED EARNEST MONEY OR A
PENALTY OR FOR ANY OTHER PURPOSE.


18.   THIRD PARTY CONSENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THIS AGREEMENT SHALL NOT CONSTITUTE AN AGREEMENT TO ASSIGN OR
TRANSFER ANY CONTRACTS, LEASES OR PERSONAL PROPERTY, IF AN ASSIGNMENT OR
TRANSFER OR AN ATTEMPT TO MAKE SUCH AN


--------------------------------------------------------------------------------




 

assignment or transfer without the consent or approval of a third party would
constitute a breach or violation thereof or affect adversely the rights of
Purchaser or Seller thereunder; and any transfer or assignment to Purchaser by
Seller of any interest under any such Contracts, Leases or Personal Property,
that requires the consent or approval of such third party shall be made subject
to such consent or approval being obtained.  In the event any such consent or
approval is not obtained on or prior to the Closing Date, Seller shall continue
to cooperate in all reasonable respects with Purchaser in its efforts to obtain
any such consent or approval after the Closing Date until such time as such
consent or approval has been obtained, and Seller will cooperate in all
reasonable respects with Purchaser in any lawful and economically feasible
arrangement to provide that Purchaser shall receive the interest of the Seller
in the benefits under any such Contracts, Leases or Personal Property and
indemnify Purchaser against any liabilities directly attributable to the failure
to secure such consent or approval (except that any such arrangement shall not
require performance by Seller as an agent of Purchaser); provided that Purchaser
shall undertake to and shall pay or satisfy the corresponding liabilities for
the enjoyment of such benefit to the extent Purchaser would have been
responsible therefor if such consent or approval had been obtained.  Seller’s
indemnification in this Section 18 shall be subject to the Limitations as to
Claims detailed in Section 12(c) of this Agreement.


19.   ATTORNEYS’ FEES.  IN THE EVENT OF THE BRINGING OF ANY ACTION OR SUIT BY
EITHER PARTY AGAINST THE OTHER PARTY BY REASON OF ANY BREACH OF ANY OF THE
COVENANTS, CONDITIONS, AGREEMENTS OR PROVISIONS ON THE PART OF THE OTHER PARTY
ARISING OUT OF THIS AGREEMENT, THE PARTY IN WHOSE FAVOR FINAL JUDGMENT SHALL BE
ENTERED SHALL BE ENTITLED TO HAVE AND RECOVER OF AND FROM THE OTHER PARTY ALL
COSTS AND EXPENSES OF SUIT, INCLUDING REASONABLE ATTORNEYS’ FEES ON A SOLICITOR
AND CLIENT BASIS.


20.   GOVERNING LAW.  THIS AGREEMENT SHALL BE INTERPRETED, CONSTRUED AND
ENFORCED ACCORDING TO THE LAWS OF THE PROVINCE OF NOVA SCOTIA, CANADA AND THE
FEDERAL LAWS OF CANADA APPLICABLE THEREIN.


21.   NOTICES.  ALL NOTICES OR OTHER COMMUNICATION PROVIDED FOR UNDER THIS
AGREEMENT SHALL BE IN WRITING, SHALL BE EFFECTIVE UPON RECEIPT OR REFUSAL TO
ACCEPT DELIVERY, AND SHALL BE (I) DELIVERED PERSONALLY, (II) SENT BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR BY PRIVATE
OVERNIGHT COURIER SERVICE, ADDRESSED TO THE PERSON TO RECEIVE SUCH NOTICE OR
COMMUNICATION AT THE FOLLOWING ADDRESS, OR (III) SENT BY FACSIMILE TRANSMISSION
TO THE PHONE NUMBER LISTED BELOW WITH A COPY OF SUCH NOTICE SENT ON THE SAME DAY
OF TRANSMISSION BY THE METHOD SET FORTH IN THE PRECEDING CLAUSE (II):

If to Seller:

Neenah Paper Company of Canada
c/o Neenah Paper, Inc.
3460 Preston Ridge Road, Suite 600
Alpharetta, Georgia 30005
Attn:  Legal Department
Facsimile:  (678) 518 3283

If to Purchaser:


--------------------------------------------------------------------------------




 

Wagner Forest Management, Ltd.
150 Orford Road
Lyme, New Hampshire 03768
Attn:  Thomas Colgan
Facsimile: (603) 795-4631

with a copy to:

Smith, Gambrell & Russell, LLP
Suite 3100, Promenade II
Atlanta, GA 30309-35791
Attn:  Mark Pottorff
Facsimile: (404) 685-6897


22.   TIME OF PERFORMANCE.  TIME IS OF THE ESSENCE OF THIS AGREEMENT AND OF ALL
ACTS REQUIRED TO BE DONE AND PERFORMED BY THE PARTIES HERETO, INCLUDING, BUT NOT
LIMITED TO, THE PROPER TENDER OF EACH OF THE SUMS REQUIRED BY THE TERMS HEREOF
TO BE PAID.


23.   SECTION HEADINGS.  THE WORD OR WORDS APPEARING AT THE COMMENCEMENT OF
SECTIONS AND SUBSECTIONS OF THIS AGREEMENT ARE INCLUDED ONLY AS A GUIDE TO THE
CONTENTS THEREOF AND ARE NOT TO BE CONSIDERED AS CONTROLLING, ENLARGING OR
RESTRICTING THE LANGUAGE OR MEANING OF THOSE SECTIONS OR SUBSECTIONS.


24.   INVALIDITY.  IN THE EVENT ANY PORTION OF THIS AGREEMENT SHOULD BE HELD TO
BE INVALID BY ANY COURT OF COMPETENT JURISDICTION, SUCH HOLDING SHALL NOT AFFECT
THE REMAINING PROVISIONS HEREOF UNLESS THE COURT’S RULING INCLUDES A
DETERMINATION THAT THE PRINCIPAL PURPOSE AND INTENT OF THIS AGREEMENT ARE
THEREBY DEFEATED.


25.   LEGAL RELATIONSHIPS.  SELLER AND PURCHASER AGREE THAT (A) THE RELATIONSHIP
BETWEEN THEM IS, IS INTENDED TO BE AND SHALL AT ALL TIMES REMAIN, IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THAT OF SELLER AND
PURCHASER AND (B) NEITHER PARTY IS, IS INTENDED TO BE OR SHALL BE CONSTRUED AS A
PARTNER, JOINT VENTURER, LENDER, BORROWER, DEBTOR, CREDITOR, ALTER EGO, MANAGER,
CONTROLLING PERSON OR OTHER BUSINESS ASSOCIATE OR PARTICIPANT OF ANY KIND OF THE
OTHER PARTY OR ANY OF ITS AFFILIATES AND NEITHER PARTY INTENDS TO EVER ASSUME
SUCH STATUS.  ALL TERMS, COVENANTS AND CONDITIONS TO BE OBSERVED AND PERFORMED
BY EITHER OF THE PARTIES HERETO SHALL BE JOINT AND SEVERAL IF ENTERED INTO BY
MORE THAN ONE PERSON ON BEHALF OF SUCH PARTY, AND A DEFAULT BY ANY ONE OR MORE
OF SUCH PERSONS SHALL BE DEEMED A DEFAULT ON THE PART OF THE PARTY WITH WHOM
SAID PERSON OR PERSONS ARE IDENTIFIED.  NO THIRD PARTY IS INTENDED TO BE
BENEFITED BY THIS AGREEMENT.


26.   ASSIGNMENT; SUCCESSORS.  NEITHER SELLER NOR PURCHASER MAY SELL, TRANSFER,
ASSIGN, PLEDGE OR ENCUMBER ITS INTEREST IN THIS AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. 
SUBJECT TO THE RESTRICTIONS CONTAINED HEREIN, THE RIGHTS AND OBLIGATIONS OF THE
SELLER AND PURCHASER SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THEIR
RESPECTIVE ESTATES, HEIRS, EXECUTORS ADMINISTRATORS, SUCCESSORS,
SUCCESSORS-IN-TRUST AND ASSIGNS.  PURCHASER SHALL HAVE THE RIGHT, WITHOUT
OBTAINING SELLER’S CONSENT, TO TRANSFER


--------------------------------------------------------------------------------




 

or assign its interest in this Agreement to a third party identified by
Purchaser in writing prior to Closing; provided that Purchaser shall remain
directly and primarily liable for Purchaser’s obligations pursuant to the
Agreement and in no way shall such an assignment be deemed a waiver, release or
novation.


27.   ENTIRE AGREEMENT.  ALL UNDERSTANDINGS AND AGREEMENTS PREVIOUSLY EXISTING
BETWEEN THE PARTIES, IF ANY, EXCEPT FOR THAT CERTAIN CONFIDENTIALITY AGREEMENT
DATED DECEMBER 22, 2005, BY AND BETWEEN NEENAH PAPER, INC. AND PURCHASER (THE
“CONFIDENTIALITY AGREEMENT”) ARE MERGED INTO THIS AGREEMENT, WHICH ALONE FULLY
AND COMPLETELY EXPRESSES THEIR AGREEMENT, AND THE SAME IS ENTERED INTO AFTER
FULL INVESTIGATION, NEITHER PARTY RELYING UPON ANY STATEMENT OR REPRESENTATION
MADE BY THE OTHER NOT EMBODIED HEREIN.  THIS AGREEMENT MAY BE MODIFIED ONLY BY A
WRITTEN AMENDMENT EXECUTED BY ALL PARTIES.


28.   INTERPRETATION.  THIS AGREEMENT HAS BEEN REVIEWED BY BOTH PARTIES AND EACH
PARTY HAS HAD THE OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL WITH RESPECT
TO THE TERMS HEREOF AND HAS DONE SO TO THE EXTENT THAT SUCH PARTY DESIRED.  NO
STRICTER CONSTRUCTION OR INTERPRETATION OF THE TERMS HEREOF SHALL BE APPLIED
AGAINST EITHER PARTY AS THE DRAFTER HEREOF.


29.   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED TO BE AN ORIGINAL INSTRUMENT.  ALL SUCH COUNTERPARTS
TOGETHER SHALL CONSTITUTE A FULLY EXECUTED AGREEMENT.


30.   SURVIVAL.  NO PROVISION OF THIS AGREEMENT SHALL SURVIVE CLOSING, EXCEPT
THAT ALL AGREEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT, AND ALL PROVISIONS OF THIS AGREEMENT, THE FULL PERFORMANCE OF WHICH
IS NOT REQUIRED PRIOR TO CLOSING, WILL SURVIVE CLOSING AND BE FULLY ENFORCEABLE
FOR A PERIOD OF 24 MONTHS AFTER CLOSING (AND SUCH ADDITIONAL TIME NECESSARY FOR
ANY FINAL RESOLUTION OF ANY CLAIM OR ACTION COMMENCED PRIOR TO THE END OF SUCH
PERIOD), UNLESS ANOTHER TIME PERIOD FOR SURVIVAL IS SPECIFICALLY LISTED HEREIN
(INCLUDING THE TIME PERIOD PROVIDED IN SECTION 10.1).


31.   CONFIDENTIALITY.

(A)   SELLER AND PURCHASER AGREE THAT WITH RESPECT TO ANY DISCLOSURE OF THE
TERMS AND CONDITIONS OF THIS AGREEMENT OR THE STATUS OF THE TRANSACTION
CONTEMPLATED HEREBY, SELLER AND PURCHASER SHALL BE BOUND BY THE TERMS AND
CONDITIONS OF THE CONFIDENTIALITY AGREEMENT AS THOUGH THE SELLER AND PURCHASER
WERE THE ORIGINAL PARTIES TO SUCH CONFIDENTIALITY AGREEMENT, AND THE TERMS AND
CONDITIONS OF THE CONFIDENTIALITY AGREEMENT ARE HEREBY INCORPORATED INTO THIS
AGREEMENT BY THIS EXPRESS REFERENCE THERETO.

(B)   NO PRESS RELEASES OR OTHER PUBLIC STATEMENTS CONCERNING THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE MADE BY EITHER PARTY WITHOUT THE
PRIOR WRITTEN APPROVAL OF THE OTHER, EXCEPT AS REQUIRED BY APPLICABLE LAW.


32.   ACREAGE.  SELLER IS SELLING AND PURCHASER IS PURCHASING THE REAL PROPERTY
IN GROSS AND NOT PER ACRE.  THE PARTIES UNDERSTAND AND AGREE THAT THE EXACT
ACREAGE OF THE REAL PROPERTY IS NOT GUARANTEED BY SELLER.


--------------------------------------------------------------------------------




 


33.   CURRENCY.  UNLESS OTHERWISE SPECIFICALLY REFERENCED HEREIN ALL DOLLAR
AMOUNTS LISTED, REFERENCED OR DESCRIBED IN THIS AGREEMENT SHALL REFER TO AND BE
INTERPRETED TO REPRESENT CANADIAN DOLLARS.


34.   RECORDING.  PURCHASER SHALL NOT RECORD THIS AGREEMENT OR ANY MEMORANDUM
HEREOF.


35.   GOVERNMENTAL APPROVALS.  IF FILINGS ARE REQUIRED UNDER THE COMPETITION ACT
OR THE INVESTMENT CANADA ACT, THE PARTIES WILL COOPERATE AND USE COMMERCIALLY
REASONABLE EFFORTS TO MAKE SUCH FILINGS IN A TIMELY MANNER, AND THE CLOSING DATE
SHALL BE POSTPONED UNTIL ALL APPLICABLE APPROVALS HAVE BEEN OBTAINED AND THERE
HAS BEEN COMPLIANCE WITH REQUISITE NOTICE PERIODS.


36.   PREVIOUS TITLE POLICIES AND SURVEYS.  TO THE EXTENT NOT PREVIOUSLY
PROVIDED AS PART OF PURCHASER’S DUE DILIGENCE, SELLER AGREES TO DELIVER TO
PURCHASER FOR PURCHASER’S RECEIPT AT CLOSING OR WITHIN A REASONABLE TIME
THEREAFTER (I) ALL PREVIOUS TITLE POLICIES IN SELLER’S POSSESSION WHICH INSURE
THE REAL PROPERTY OR PORTIONS THEREOF (II) ABSTRACTS OF TITLE, CERTIFICATE OF
TITLE AND TITLE NOTES, AND (III) ALL SURVEYS, GIS DATA AND MAPPING INFORMATION
IN SELLER’S POSSESSION SHOWING THE REAL PROPERTY OR PORTIONS THEREOF. 
NOTWITHSTANDING THE FOREGOING, SELLER SHALL MAKE AVAILABLE TO PURCHASER (EITHER
AT SELLER’S OFFICES OR BY DELIVERING COPIES TO PURCHASER) AT ANY TIME PRIOR TO
CLOSING ANY OF THE ABOVE REFERENCED DOCUMENTS SPECIFICALLY REQUESTED BY
PURCHASER FOR REVIEW.


37.   TIME PERIODS.  IF THE TIME PERIOD BY WHICH ANY RIGHT, OPTION, OR ELECTION
PROVIDED UNDER THIS AGREEMENT MUST BE EXERCISED, OR BY WHICH ANY ACT REQUIRED
HEREUNDER MUST BE PERFORMED, EXPIRES OR FALLS ON A SATURDAY, SUNDAY OR U.S.
LEGAL OR BANK HOLIDAY, THEN SUCH TIME PERIOD SHALL AUTOMATICALLY BE EXTENDED
THROUGH THE CLOSE OF BUSINESS ON THE NEXT REGULARLY SCHEDULED BUSINESS DAY.


38.   FURTHER ASSURANCES.  THE PARTIES HERETO WILL DO SUCH ACTS AND THINGS AND
EXECUTE SUCH DOCUMENTS, BOTH BEFORE AND AFTER CLOSING, AS ARE REASONABLY
NECESSARY TO GIVE EFFECT TO THE INTENT OF THIS AGREEMENT.


39.   POST CLOSING OBLIGATIONS.


(A)                   IN ORDER THAT PURCHASER, SELLER, AND THIS TRANSACTION
SHALL BE ABLE TO TIMELY COMPLY WITH THE LAND REGISTRATION ACT AND THE CONVERSION
AGREEMENT AFTER THE CLOSING DATE SELLER WILL CO-OPERATE WITH PURCHASER WITH
RESPECT TO PROVIDING INFORMATION, OR PROVIDING STATUTORY DECLARATIONS WHERE
APPLICABLE, REGARDING THE TITLE OF THE LAND OR PORTIONS THEREOF, INCLUDING,
WITHOUT LIMITATION, AND TO THE EXTENT PRACTICAL, MAKING AVAILABLE TO PURCHASER
SELLER’S EMPLOYEES WHO MAY HAVE KNOWLEDGE REGARDING THE REAL PROPERTY.


(B)                   SELLER SHALL USE ITS BEST EFFORTS TO ASSIST PURCHASER,
PRIOR TO CLOSING AND, IF NECESSARY, POST-CLOSING, IN OBTAINING A RELIANCE LETTER
IN A FORM ACCEPTABLE TO PURCHASER, FROM INTEGREYTED INTERNATIONAL, LLC, WHO
PROVIDED THE PHASE I ENVIRONMENTAL ASSESSMENT FOR SELLER’S PREDECESSOR IN TITLE,
DATED APRIL 2004 (“PREVIOUS ENVIRONMENTAL ASSESSMENT”), WHICH LETTER SHALL STATE
THAT PURCHASER MAY RELY ON THE PREVIOUS ENVIRONMENTAL ASSESSMENT.


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this instrument in
duplicate the day and year first above written.

 

SELLER:

 

 

 

 

 

NEENAH PAPER COMPANY OF CANADA

 

 

 

 

 

 

 

 

By:

 

s/s Sean T. Erwin

 

 

 

 

Name: Sean T. Erwin

 

 

 

 

Title: President

 


--------------------------------------------------------------------------------




 

[Purchaser Signature Page Purchase and Sale Agreement]

IN WITNESS WHEREOF, the parties hereto have executed this instrument in
duplicate the day and year first above written.

PURCHASER:

 

 

 

WAGNER FOREST MANAGEMENT, LTD.,
a New Hampshire corporation

 

 

 

 

 

 

By:

 

s/s Thomas J. Colgan

Name:

 

Thomas J Colgan

Title:

 

President and Chief Executive Officer

 


--------------------------------------------------------------------------------




 

Exhibits

A.

 

Real Property

B.

 

[Intentionally Deleted]

C.

 

Stumpage Agreement

 

Schedules

1.1(b)

 

Contracts

1.1(c)

 

Leases

1.1(d)

 

Personal Property

8(b)

 

Harvest Plan

10.3

 

Suits, Actions or Proceedings

10.4

 

Governmental Compliance

10.9

 

Environmental Compliance

10.10

 

Mining Activity

 


--------------------------------------------------------------------------------


 

EXHIBIT “A”

Real Property

Those certain maps delivered to Mr. John Sobetzer of Wagner Forest Management,
Ltd. in electronic form on May 5, 2006.


--------------------------------------------------------------------------------




 

EXHIBIT B

Intentionally Deleted


--------------------------------------------------------------------------------




 

EXHIBIT “C”

Stumpage Agreement

[Executed Stumpage Agreement filed separately with SEC]


--------------------------------------------------------------------------------


 

SCHEDULE 1.1(b)

CONTRACTS

 

ii


--------------------------------------------------------------------------------


 

Company Access Agreements to Offered Lands

NOTE:  Deeds were not searched for these documents.  They are from records of
agreements  issued over the years, TO  the company, to gain access to their
lands over third party lands.  Other ROW’s and Easements will be identified as
properties are migrated to the new registry system.

County of Annapolis

Agreement Type  Road Usage License on Private

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1123

 

2/21/2008

 

 

 

3019

 

 

 

Waterloo Lake, Anna Co.

 

Agreement Type  ROW on Private Land

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1102

 

 

 

No Expiry

 

0

 

 

 

Cherryfield

 

County of Antigonish

Agreement Type  Road Usage License on Private

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

10

 

4/5/2006

 

1 yr

 

752

 

01302223

 

McArras Brook, Antig Co.

 

Agreement Type  ROW on Private Land

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

28

 

 

 

No Expiry

 

0

 

 

 

Ohio, Antig Co.

 

County of Colchester

Agreement Type  Road Usage License on Private

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

 

 

 

 

 

 

 

 

 

 

 

1182

 

7/2/2006

 

 

 

1433

 

 

 

Bass River, Cumb. Co.

 

 

 

 

 

 

 

 

 

 

 

330

 

7/24/2006

 

 

 

1435

 

 

 

Scrabble Hill, Colch Co.

 

 

 

 

 

 

 

 

 

 

 

366

 

12/31/2006

 

 

 

1432

 

 

 

Pleasant Hills, Colch Co.

 

 

 

 

 

 

 

 

 

 

 

1179

 

8/28/2007

 

 

 

1432

 

 

 

Brown Road, Colch Co.

 

1


--------------------------------------------------------------------------------




 

1327

 

10/12/2007

 

3 yrs

 

1440

 

20009551

 

Jollytown, Colch Co.

 

 

 

 

 

 

 

 

 

 

 

1180

 

10/29/2007

 

 

 

1432

 

 

 

Bass River, Cumb. Co.

 

 

 

 

 

 

 

 

 

 

 

344

 

12/16/2007

 

2 yrs

 

1538

 

20326922

 

Lower Onslow, Colch. Co.

 

 

 

 

 

 

 

 

 

 

 

1156

 

8/19/2008

 

 

 

738

 

 

 

West Tatamagouhce, Colch Co.

 

 

 

 

 

 

 

 

 

 

 

1156

 

8/19/2008

 

 

 

738

 

 

 

West Tatamagouche

 

Agreement Type  ROW ON Private Land

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

234

 

 

 

No Expiry

 

1242

 

 

 

Glen Road, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

462

 

 

 

No Expiry

 

0

 

 

 

Ben Lake West River Station

 

 

 

 

 

 

 

 

 

 

 

491

 

 

 

No Expiry

 

1743

 

 

 

Burnside, Col., Co.

 

 

 

 

 

 

 

 

 

 

 

491

 

 

 

No Expiry

 

1743

 

 

 

Burnside, Col., Co.

 

 

 

 

 

 

 

 

 

 

 

491

 

 

 

No Expiry

 

1743

 

 

 

Burnside, Colchester County

 

 

 

 

 

 

 

 

 

 

 

514

 

 

 

No Expiry

 

1740

 

 

 

Upper Brookfield, Colch. Co.

 

 

 

 

 

 

 

 

 

 

 

571

 

 

 

No Expiry

 

 

 

 

 

Coldstream Road, Col., Co.

 

 

 

 

 

 

 

 

 

 

 

1184

 

 

 

No Expiry

 

 

 

 

 

Economy, Col., Co.

 

 

 

 

 

 

 

 

 

 

 

1184

 

 

 

No Expiry

 

 

 

 

 

Economy, Col., Co.

 

County of Cumberland

Agreement Type  Road Usage License on Private

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

291

 

10/1/2006

 

 

 

836

 

 

 

Lake Road, Cumb. Co.

 

 

 

 

 

 

 

 

 

 

 

271

 

2/28/2008

 

 

 

637, 73

 

 

 

Grant Road, Cumb. Co.

 

 

 

 

 

 

 

 

 

 

 

407

 

8/26/2008

 

 

 

1525

 

 

 

West Bay, Cumb. Co.

 

Agreement Type  ROW on Private Land

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

274

 

 

 

No Expiry

 

436

 

 

 

Gulf Shore, Cumb. County

 

 

 

 

 

 

 

 

 

 

 

321

 

 

 

No Expiry

 

0

 

 

 

Westchester Station, Cumb. Co.

 

 

 

 

 

 

 

 

 

 

 

383

 

 

 

No Expiry

 

0

 

 

 

Wasson Bluff, Cumb., Co.

 

 

 

 

 

 

 

 

 

 

 

391

 

 

 

No Expiry

 

0

 

 

 

South Brook, Cumb., Co.

 

 

 

 

 

 

 

 

 

 

 

405

 

 

 

No Expiry

 

0

 

 

 

West Bay, Cumb., Co.

 

2


--------------------------------------------------------------------------------




 

421

 

 

 

No Expiry

 

1523

 

 

 

Fraserville, Cumb., Co.

 

 

 

 

 

 

 

 

 

 

 

453

 

 

 

No Expiry

 

0

 

 

 

Spencers Island, Cumb. Co.

 

 

 

 

 

 

 

 

 

 

 

1146

 

 

 

No Expiry

 

1528

 

 

 

Moose River, Cumb., Co.

 

 

 

 

 

 

 

 

 

 

 

407

 

8/31/2008

 

 

 

1525

 

 

 

West Bay, Cumb. Co.

 

County of Guysborough

Agreement Type  Road Usage License on Private

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

599

 

6/28/2006

 

1 yr.

 

1949

 

37532223

 

Black Brook Lake

 

 

 

 

 

 

 

 

 

 

 

576

 

7/13/2009

 

5 yrs

 

1852

 

37533510

 

Upper Smithfield

 

Agreement Type  ROW on Private Land

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

587

 

 

 

No Expiry

 

1751

 

 

 

Southerland Brook, Guys., Co.

 

 

 

 

 

 

 

 

 

 

 

598

 

 

 

No Expiry

 

 

 

 

 

Caledonia

 

 

 

 

 

 

 

 

 

 

 

598

 

 

 

No Expiry

 

 

 

 

 

Caledonia

 

 

 

 

 

 

 

 

 

 

 

600

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

600

 

 

 

No Expiry

 

0

 

 

 

Cameron Settlement, Guys., Co.

 

County of Halifax

Agreement Type  Road Usage License on Private

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

780

 

4/28/2010

 

 

 

 

 

 

 

Browns Lake, Hfx. Co.

 

 

 

 

 

 

 

 

 

 

 

780

 

4/30/2010

 

 

 

0

 

 

 

Browns Lake, Hfx. Co.

 

 

 

 

 

 

 

 

 

 

 

780

 

4/30/2010

 

 

 

0

 

 

 

Browns Lake, Hfx. Co.

 

 

 

 

 

 

 

 

 

 

 

780

 

4/30/2010

 

Not signed

 

0

 

 

 

Browns Lake, Hfx. Co.

 

 

 

 

 

 

 

 

 

 

 

780

 

4/30/2010

 

Not signed

 

0

 

 

 

Browns Lake, Hfx. Co.

 

 

 

 

 

 

 

 

 

 

 

780

 

4/30/2010

 

 

 

0

 

 

 

Browns Lake, Hfx. Co.

 

3


--------------------------------------------------------------------------------




Agreement Type                  ROW on Private Land

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

785

 

 

 

No Expiry

 

2439

 

 

 

Cooks Brook, Hfx. Co.

 

 

 

 

 

 

 

 

 

 

 

800

 

 

 

No Expiry

 

1749

 

 

 

Beaver Harbour, Hfx. Co.

 

 

 

 

 

 

 

 

 

 

 

800

 

 

 

No Expiry

 

2649

 

 

 

Beaver Harbour, Hfx. Co.

 

 

 

 

 

 

 

 

 

 

 

800

 

 

 

No Expiry

 

2649

 

 

 

Beaver Harbour, Hfx. Co.

 

 

 

 

 

 

 

 

 

 

 

837

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

892

 

 

 

No Expiry

 

2640

 

 

 

Beaver Lake

 

County of Hants

Agreement Type                  Road Usage License on Private

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1210

 

7/6/2006

 

 

 

1934

 

 

 

Northfield Junction, Hants Co.

 

 

 

 

 

 

 

 

 

 

 

1210

 

7/6/2006

 

 

 

1934

 

 

 

Northfield Junction, Hants Co.

 

 

 

 

 

 

 

 

 

 

 

930

 

1/1/2008

 

 

 

2037

 

 

 

Urbania, Hants Co.

 

 

 

 

 

 

 

 

 

 

 

1202

 

6/27/2008

 

3 yrs

 

2333

 

45129970

 

Rawdon Gold Mines, Hants Co.

 

Agreement Type                  ROW on Private Land

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

965

 

 

 

No Expiry

 

2433

 

 

 

Rawdon Gold Mines

 

 

 

 

 

 

 

 

 

 

 

968

 

 

 

No Expiry

 

0

 

 

 

Jim Horne Lake, Hants, Co.

 

 

 

 

 

 

 

 

 

 

 

969

 

 

 

No Expiry

 

2634

 

 

 

Beaverbank Road

 

 

 

 

 

 

 

 

 

 

 

974

 

 

 

No Expiry

 

2635

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

978

 

 

 

No Expiry

 

 

 

 

 

Mt. Uniacke, Hants, Co.

 

 

 

 

 

 

 

 

 

 

 

1067

 

 

 

No Expiry

 

0

 

 

 

Leminster, Hants, Co.

 

 

 

 

 

 

 

 

 

 

 

1110

 

 

 

No Expiry

 

0

 

 

 

Lwr. Salter Lake, Hants Co.

 

 

 

 

 

 

 

 

 

 

 

1197

 

 

 

No Expiry

 

0

 

 

 

Upper Rawdon

 

 

 

 

 

 

 

 

 

 

 

1200

 

 

 

No Expiry

 

0

 

 

 

Panuke Lake

 

 

 

 

 

 

 

 

 

 

 

1209

 

 

 

No Expiry

 

0

 

 

 

Northfield, Hants Co.

 

4


--------------------------------------------------------------------------------




County of Kings

Agreement Type                  Road Usage License on Private

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1024

 

10/25/2007

 

 

 

2524

 

 

 

South Alton, Kings Co.

 

Agreement Type                  ROW on Private Land

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1023

 

 

 

No Expiry

 

0

 

 

 

Forest Home, Kings, Co.

 

 

 

 

 

 

 

 

 

 

 

1024

 

 

 

No Expiry

 

2525

 

 

 

Sunken Lake, Kings, Co.

 

 

 

 

 

 

 

 

 

 

 

1026

 

 

 

No Expiry

 

0

 

 

 

Salmon Tail Rv. Kings Co.

 

 

 

 

 

 

 

 

 

 

 

1033

 

 

 

No Expiry

 

0

 

 

 

Murphy Lake, Kings Co.

 

 

 

 

 

 

 

 

 

 

 

1044

 

 

 

No Expiry

 

2523

 

 

 

Aylesford Lake, Kings Co.

 

 

 

 

 

 

 

 

 

 

 

1045

 

 

 

No Expiry

 

0

 

 

 

Salmontial River Kings, Co.

 

County of Lunenburg

Agreement Type                  Eastment

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1062

 

 

 

No Expiry

 

 

 

 

 

Wallaback Lake, Lunen Co.

 

Agreement Type                  Road Usage License on Private

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1060

 

8/17/2009

 

5 yrs

 

3024

 

60313162

 

New Ross, Lunen, Co.

 

 

 

 

 

 

 

 

 

 

 

1027

 

10/31/2009

 

5 yrs

 

2825

 

60131174

 

Gold River, Lunen Co.

 

Agreement Type                  ROW on Private Land

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1028

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1062

 

 

 

No Expiry

 

2925

 

 

 

Tote Road, Lunen., Co.

 

 

 

 

 

 

 

 

 

 

 

1062

 

 

 

No Expiry

 

2925

 

 

 

Tote Road, Lunen., Co.

 

 

 

 

 

 

 

 

 

 

 

1062

 

 

 

No Expiry

 

2925

 

 

 

Wallaback Lake

 

 

 

 

 

 

 

 

 

 

 

1063

 

 

 

No Expiry

 

0

 

 

 

Clearwater Lake, Lunen., Co.

 

 

 

 

 

 

 

 

 

 

 

1063

 

 

 

No Expiry

 

0

 

 

 

Clearwater Lake, Lunen., Co.

 

 

 

 

 

 

 

 

 

 

 

1064

 

 

 

No Expiry

 

0

 

 

 

New Russell, Lunen., Co.

 

 

 

 

 

 

 

 

 

 

 

1064

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1069

 

 

 

No Expiry

 

0

 

 

 

Sherbrook Lake, Lunen., Co.

 

 

 

 

 

 

 

 

 

 

 

1072

 

 

 

No Expiry

 

0

 

 

 

Walden Lunen, Co.

 

5


--------------------------------------------------------------------------------




County of Pictou

Agreement Type                  Road Usage License on Private

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

154

 

3/12/2007

 

 

 

1648

 

00899732

 

MacQuarrie Lake, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

134

 

6/29/2010

 

5 yrs

 

1448

 

65046286

 

Iron Ore, Pictou County

 

Agreement Type                  Land Use License

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

48

 

6/6/2010

 

June, 2010

 

951

 

01044460

 

Avondale Station, Pictou Co.

 

Agreement Type                  Road Usage License on Private

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

144

 

5/15/2006

 

May 15/06

 

1547

 

 

 

Maple Lake

 

 

 

 

 

 

 

 

 

 

 

228

 

5/31/2007

 

May 2007

 

1143

 

00853549

 

Dalhousie Mtn, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

36

 

8/29/2008

 

3 yrs

 

852

 

01040492

 

Lismore, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

166

 

9/21/2008

 

3 yrs

 

745

 

0080216

 

Caribou River, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

188

 

5/10/2010

 

5 yrs

 

842

 

00819193

 

Gunn Road

 

 

 

 

 

 

 

 

 

 

 

129

 

12/11/2010

 

5 yrs

 

1248

 

00889915

 

MacLellan’s Mtn, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

68

 

1/15/2011

 

5 yrs

 

1553

 

65026957

 

East Rv., St. Mary’s

 

Agreement Type                  ROW on Private Land

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

34

 

 

 

No Expiry

 

0

 

 

 

Glen Dhu, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

34

 

 

 

No Expiry

 

0

 

 

 

Glen Dhu, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

49

 

 

 

No Expiry

 

0

 

 

 

Barneys River, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

49

 

 

 

No Expiry

 

0

 

 

 

Barneys River, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

50

 

 

 

No Expiry

 

0

 

 

 

Piedmont, Antig

 

 

 

 

 

 

 

 

 

 

 

59

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60

 

 

 

No Expiry

 

0

 

 

 

Weavers Mtn., Pictou Col.

 

 

 

 

 

 

 

 

 

 

 

80

 

 

 

No Expiry

 

0

 

 

 

Kenzieville, Pictou Co.

 

6


--------------------------------------------------------------------------------




 

87

 

 

 

No Expiry

 

1050

 

 

 

Piedmont, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

87

 

 

 

No Expiry

 

1050

 

 

 

Piedmont Valley, Pictou County

 

 

 

 

 

 

 

 

 

 

 

89

 

 

 

No Expiry

 

 

 

 

 

Piedmont, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

89

 

 

 

No Expiry

 

1050

 

 

 

Piedmont Valley, Pictou County

 

 

 

 

 

 

 

 

 

 

 

89

 

 

 

No Expiry

 

1050

 

 

 

Piedmont, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

93

 

 

 

No Expiry

 

1149

 

 

 

Telford

 

 

 

 

 

 

 

 

 

 

 

93

 

 

 

No Expiry

 

1149

 

 

 

Teleford

 

 

 

 

 

 

 

 

 

 

 

94

 

 

 

No Expiry

 

0

 

 

 

Telford, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

94

 

 

 

No Expiry

 

 

 

 

 

Teleford

 

 

 

 

 

 

 

 

 

 

 

96

 

 

 

No Expiry

 

1249

 

 

 

North Bloomfield, Pictou County

 

 

 

 

 

 

 

 

 

 

 

103

 

 

 

No Expiry

 

0

 

 

 

Blue Mtn, Pictou County

 

 

 

 

 

 

 

 

 

 

 

122

 

 

 

No Expiry

 

0

 

 

 

Mt. William

 

 

 

 

 

 

 

 

 

 

 

122

 

 

 

No Expiry

 

 

 

 

 

Mt. William

 

 

 

 

 

 

 

 

 

 

 

122

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

125

 

 

 

No Expiry

 

0

 

 

 

Hazel Glenn, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

134

 

 

 

No Expiry

 

1448

 

 

 

Iron Ore, Pictou County

 

 

 

 

 

 

 

 

 

 

 

137

 

 

 

No Expiry

 

0

 

 

 

Sunnybrae

 

 

 

 

 

 

 

 

 

 

 

139

 

 

 

No Expiry

 

 

 

 

 

Sunnybrae, Pictou County

 

 

 

 

 

 

 

 

 

 

 

139

 

 

 

No Expiry

 

1548

 

 

 

Sunnybrae, Pictou

 

 

 

 

 

 

 

 

 

 

 

141

 

 

 

No Expiry

 

0

 

 

 

Bridgeville, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

194

 

 

 

No Expiry

 

0

 

 

 

Kerrowgare, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

200

 

 

 

No Expiry

 

0

 

 

 

Diamond, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

201

 

 

 

No Expiry

 

0

 

 

 

West Branch

 

 

 

 

 

 

 

 

 

 

 

238

 

 

 

No Expiry

 

0

 

 

 

Concorde, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

1234

 

 

 

No Expiry

 

0

 

 

 

West Branch, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

1247

 

 

 

No Expiry

 

1050

 

 

 

Piedmont, Pictou County

 

 

7


--------------------------------------------------------------------------------


 

SCHEDULE 1.1(c)

LEASES

 

iii


--------------------------------------------------------------------------------


Land Use Agreements on Offered Lands

NOTE:  Deeds were not searched for these documents.  They are from records of
agreements issued over the years, by the company.  Other ROW’s and Easements
will be identified as properties are migrated to the new registry system.

County of Annapolis

Agreement Type                  Long Term Lease

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1094

 

 

 

No Expiry

 

3119

 

 

 

Waterloo Lake

 

Agreement Type                  Road Usage License on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1123

 

2/21/2008

 

 

 

3019

 

 

 

Waterloo Lake, Anna. Co.

 

Agreement Type                  ROW on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1094

 

 

 

No Expiry

 

3119

 

 

 

Waterloo Lake, Anna. Co.

 

County of Colchester

Agreement Type                  Forestry Operations License

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

205

 

9/15/2007

 

 

 

1041

 

 

 

Clydesdale Road, Colchester County

 

Agreement Type                  Gate Sign Off

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

339

 

 

 

No Expiry

 

1337

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

507

 

 

 

No Expiry

 

 

 

 

 

Hilden

 

 

 

 

 

 

 

 

 

 

 

547

 

 

 

No Expiry

 

 

 

 

 

Shortts Lake

 

Agreement Type                  Land Use License

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

487

 

 

 

No Expiry

 

 

 

20056503

 

Pembroke

 

 

 

 

 

 

 

 

 

 

 

565

 

8/5/2006

 

2 yrs

 

2239

 

20402640

 

Wittenburg

 

1


--------------------------------------------------------------------------------




Agreement Type                  Mineral Exploration License

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1237

 

4/28/2006

 

1 yr

 

1342

 

20013348

 

Fenton Lake, Colch Co.

 

Agreement Type                  Road Usage License on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

286

 

1/27/2006

 

1 yr

 

738

 

20092243

 

West Tatamagouche

 

 

 

 

 

 

 

 

 

 

 

337

 

7/24/2006

 

No Expiry

 

1337

 

 

 

East Folly Mtn,. Colch Co.

 

 

 

 

 

 

 

 

 

 

 

509

 

9/17/2006

 

2 yrs

 

1640

 

20046470

 

Harmony Rd., Colch Co.

 

 

 

 

 

 

 

 

 

 

 

251

 

1/19/2007

 

1 yr

 

939

 

20089280

 

Tatamagouche, Colch Co.

 

 

 

 

 

 

 

 

 

 

 

552

 

9/27/2007

 

3 yrs

 

2189

 

20078978

 

Lanesville, Colch Co.

 

 

 

 

 

 

 

 

 

 

 

571

 

10/22/2007

 

3 yrs

 

2939

 

40218307

 

Cooks Brook, Hfx Co.

 

Agreement Type                  ROW on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

205

 

 

 

No Expiry

 

1041

 

 

 

CLYSDALE RD

 

 

 

 

 

 

 

 

 

 

 

254

 

 

 

No Expiry

 

0

 

 

 

New Annan, Col., Co

 

 

 

 

 

 

 

 

 

 

 

491

 

 

 

No Expiry

 

1743

 

 

 

Burnside, Colchester County

 

 

 

 

 

 

 

 

 

 

 

491

 

 

 

No Expiry

 

1743

 

 

 

Burnside, Col., Co.

 

 

 

 

 

 

 

 

 

 

 

491

 

 

 

No Expiry

 

1743

 

 

 

Burnside, Colch Co.

 

 

 

 

 

 

 

 

 

 

 

507

 

 

 

No Expiry

 

1740

 

 

 

Camden

 

 

 

 

 

 

 

 

 

 

 

514

 

 

 

No Expiry

 

1740

 

20054649

 

Upper Brookfield, Colch Co.

 

Agreement Type                  Utility Lease

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

328

 

 

 

No Expiry

 

0

 

 

 

Onslow to Cumb., Co. line

 

Agreement Type                  Watershed Agreement

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

507

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

508

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

509

 

 

 

No Expiry

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------




County of Cumberland

Agreement Type                  Ducks Unlimited Lease

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

291

 

4/1/2024

 

 

 

936

 

 

 

Gough Brook, Cumb. Co.

 

Agreement Type                  Gravel Lease

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

422

 

11/30/2006

 

 

 

0

 

 

 

 

 

Agreement Type                  Land Use License

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

422

 

11/10/2006

 

1 yr

 

1422

 

20434288

 

Henning Brook, Cumb. Co.

 

Agreement Type                  Road Usage License on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

293

 

7/2/2006

 

 

 

835

 

 

 

Hunter Rd., Cumb. Co.

 

 

 

 

 

 

 

 

 

 

 

271

 

2/20/2008

 

 

 

637

 

 

 

Grant Road, Cumb. Co.

 

Agreement Type                  ROW on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

289

 

 

 

No Expiry

 

0

 

 

 

Old French Rd., Mattatall Lake

 

 

 

 

 

 

 

 

 

 

 

289

 

 

 

No Expiry

 

0

 

 

 

Mattatall lake, Cumb. County

 

 

 

 

 

 

 

 

 

 

 

383

 

 

 

No Expiry

 

1528

 

 

 

Mosse River, Cumb. County

 

 

 

 

 

 

 

 

 

 

 

421

 

 

 

No Expiry

 

1523

 

 

 

Fraserville, Cumb., Co.

 

 

 

 

 

 

 

 

 

 

 

436

 

 

 

No Expiry

 

1321

 

 

 

West Apple Rd.

 

Agreement Type                  Sugarbush Lease

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

421

 

 

 

No Expiry

 

1522

 

 

 

 

 

3


--------------------------------------------------------------------------------




Agreement Type                  Utility Lease

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

289

 

 

 

No Expiry

 

0

 

 

 

Mattatall Lake, Cumb. Co.

 

 

 

 

 

 

 

 

 

 

 

300

 

 

 

No Expiry

 

0

 

 

 

Debert to Cumb. Co.

 

 

 

 

 

 

 

 

 

 

 

431

 

 

 

No Expiry

 

0

 

 

 

Shulie Road at Apple River

 

County of Guysborough

Agreement Type                  Gates Sign Off

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

600

 

 

 

No Expiry

 

 

 

 

 

Cameron Settlement

 

Agreement Type                  Road Usage License on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

584

 

6/9/2007

 

3 yrs

 

2052

 

37532223

 

Slate Brook

 

 

 

 

 

 

 

 

 

 

 

589

 

6/18/2007

 

3 yrs

 

1951

 

37532223

 

Rocky “O” Lake, Guys. Co.

 

 

 

 

 

 

 

 

 

 

 

598

 

7/19/2007

 

3 yrs

 

1850

 

37532736

 

Caledonia, Guys. Co.

 

 

 

 

 

 

 

 

 

 

 

599

 

1/27/2008

 

3 yrs

 

1849

 

37532223

 

Cameron Settlement

 

 

 

 

 

 

 

 

 

 

 

600

 

6/5/2008

 

June, 2008

 

1848

 

37539830

 

Black Brook

 

Agreement Type                  ROW on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

78

 

 

 

No Expiry

 

0

 

 

 

McKenns Lake Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

598

 

 

 

No Expiry

 

 

 

 

 

Caledonia

 

 

 

 

 

 

 

 

 

 

 

599

 

 

 

No Expiry

 

0

 

 

 

Little Liscomb, Guys. County

 

County of Halifax

Agreement Type                  Easement

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

800

 

 

 

No Expiry

 

0

 

 

 

Halfway Brook, East River Street Harbor

 

4


--------------------------------------------------------------------------------




Agreement Type                  Gate Sign Off

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

910

 

10/31/2010

 

5 yrs

 

2638

 

 

 

Dollar Lake, Hfx Co.

 

Agreement Type                  Land Use License

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

572

 

1/12/2007

 

 

 

2339

 

 

 

Cooks Brook, Hfx Co.

 

Agreement Type                  Road Usage License on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

814

 

3/27/2006

 

 

 

2647

 

 

 

Fraser Lake Rd., Hfx. Co.

 

 

 

 

 

 

 

 

 

 

 

785

 

6/16/2007

 

3 yrs

 

2429

 

00553388

 

Cooks Lake, Hfx. Co

 

 

 

 

 

 

 

 

 

 

 

910

 

11/18/2007

 

 

 

2638

 

 

 

Dollar Lake, Hfx. County

 

 

 

 

 

 

 

 

 

 

 

910

 

9/27/2009

 

5 Yrs Renewal

 

2638

 

 

 

Dollar Lake, Hfx. County

 

 

 

 

 

 

 

 

 

 

 

908

 

12/19/2009

 

5 yrs

 

2638

 

00596858

 

Antrim, Hfx Co.

 

Agreement Type                  ROW on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

785

 

 

 

No Expiry

 

2439

 

 

 

Cooks Lake, Hfx. Co.

 

 

 

 

 

 

 

 

 

 

 

785

 

 

 

No Expiry

 

2439

 

 

 

Cooks Lake, Hfx. Co.

 

 

 

 

 

 

 

 

 

 

 

785

 

 

 

No Expiry

 

2439

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

892

 

 

 

No Expiry

 

2640

 

 

 

Meaghers Grant

 

 

 

 

 

 

 

 

 

 

 

910

 

 

 

No Expiry

 

0

 

 

 

Dollar Lake & Allen Hill, Hfx., Co.

 

 

 

 

 

 

 

 

 

 

 

910

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

972

 

 

 

No Expiry

 

2635

 

 

 

Grand Lake, Hfx., Co.

 

Agreement Type                  Utility Lease

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

812

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

814

 

 

 

No Expiry

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------




Agreement Type                  Watershed Agreement

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

814

 

 

 

No Expiry

 

 

 

 

 

Sheet Harbour

 

County of Hants

Agreement Type                  Easement

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

969

 

 

 

No Expiry

 

0

 

 

 

Beaverbank to MacPhees Corner

 

Agreement Type                  Gate Sign Off

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

926

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1203

 

 

 

No Expiry

 

2233

 

 

 

Kennetcook, Hants Co.

 

 

 

 

 

 

 

 

 

 

 

974

 

7/1/2013

 

 

 

2634

 

 

 

East Uniacke, Hants Co.

 

Agreement Type                  Gravel Lease

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

983

 

4/30/2006

 

 

 

0

 

 

 

 

 

Agreement Type                  Land Use License

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1022

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

976

 

6/18/2007

 

 

 

2633

 

45100955

 

Ohearn Lake, Hants Co

 

Agreement Type                  Long Term Lease

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

969

 

12/31/2007

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

982

 

11/30/2025

 

 

 

0

 

 

 

Mount Uniacke, Hants Co.

 

6


--------------------------------------------------------------------------------




Agreement Type                  Road Usage License on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1075

 

8/24/2007

 

3 yrs

 

2028

 

45061694

 

Upper Vaughn, Hants Co.

 

 

 

 

 

 

 

 

 

 

 

1075

 

9/13/2007

 

 

 

2928

 

 

 

Upper Vaughn, Hants Co.

 

Agreement Type                  ROW on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

959

 

 

 

No Expiry

 

0

 

 

 

Nine Mile River, Hants Co.

 

 

 

 

 

 

 

 

 

 

 

969

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

969

 

 

 

No Expiry

 

2635

 

 

 

Grand Lake, Hants, Co.

 

 

 

 

 

 

 

 

 

 

 

969

 

 

 

No Expiry

 

2635

 

 

 

Beaverbank

 

 

 

 

 

 

 

 

 

 

 

974

 

 

 

No Expiry

 

2634

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

978

 

 

 

No Expiry

 

0

 

 

 

Mt. Uniacke, Hants Co.

 

 

 

 

 

 

 

 

 

 

 

1067

 

 

 

No Expiry

 

0

 

 

 

Bills Lake

 

 

 

 

 

 

 

 

 

 

 

1110

 

 

 

No Expiry

 

2827

 

 

 

Lwr. Salter Lake, Hants Co.

 

 

 

 

 

 

 

 

 

 

 

1203

 

 

 

No Expiry

 

0

 

 

 

Kennetcook, Hants Co.

 

 

 

 

 

 

 

 

 

 

 

1208

 

 

 

No Expiry

 

0

 

 

 

Northfield, Hants Co.

 

Agreement Type                  Trail License

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

981

 

 

 

No Expiry

 

 

 

 

 

 

 

Agreement Type                  Utility Lease

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

982

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

983

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1203

 

 

 

No Expiry

 

2233

 

 

 

Kennetcook, Hants co.

 

County of Kings

Agreement Type                  Forestry Operations License

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1026

 

6/23/2006

 

2 yrs

 

2825

 

55320287

 

Gold River Lk

 

7


--------------------------------------------------------------------------------




Agreement Type                  Gate Sign Off

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1088

 

 

 

No Expiry

 

 

 

 

 

 

 

Agreement Type                  Land Use License

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1043

 

 

 

No Expiry

 

2622

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1033

 

2/14/2007

 

 

 

2724

 

 

 

Blue Mt., Kings Co.

 

Agreement Type                  ROW on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1019

 

 

 

No Expiry

 

0

 

 

 

Black River Lake, Kings Co.

 

 

 

 

 

 

 

 

 

 

 

1026

 

 

 

No Expiry

 

2824

 

 

 

Gold River Lake/Aldersville, Kings/Lunen

 

 

 

 

 

 

 

 

 

 

 

1026

 

 

 

No Expiry

 

0

 

 

 

Blue Mtn., Kings County

 

 

 

 

 

 

 

 

 

 

 

1026

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1029

 

 

 

No Expiry

 

0

 

 

 

Gaspereau Lake

 

 

 

 

 

 

 

 

 

 

 

1044

 

 

 

No Expiry

 

2523

 

 

 

Aylesford Lake, Kings Co.

 

 

 

 

 

 

 

 

 

 

 

1090

 

 

 

No Expiry

 

0

 

 

 

Sixty Lake, Kings Co.

 

 

 

 

 

 

 

 

 

 

 

1090

 

 

 

No Expiry

 

0

 

 

 

East Dalhousie, Kings Co.

 

 

 

 

 

 

 

 

 

 

 

1090

 

 

 

No Expiry

 

3121

 

 

 

Alton Rd., Kings Co.

 

 

 

 

 

 

 

 

 

 

 

1109

 

 

 

No Expiry

 

2625

 

 

 

Black River Lake, Kings Co.

 

Agreement Type                  Utility Lease

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1019

 

 

 

No Expiry

 

2626

 

 

 

Black River lake, Kings Co.

 

 

 

 

 

 

 

 

 

 

 

1045

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1048

 

 

 

No Expiry

 

0

 

 

 

Hardwood Lake

 

8


--------------------------------------------------------------------------------




County of Lunenburg

Agreement Type                  Land Use License

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1064

 

No Expiry

 

3026

 

 

 

 

 

 

 

Agreement Type                  Long Term Lease

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1069

 

10/1/2008

 

 

 

3224

 

 

 

Forties Settlement, Lunen Co.

 

Agreement Type                  Road Usage License on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1028

 

6/23/2006

 

2 yrs

 

2825

 

60393337

 

Gold River Lk

 

Agreement Type                  Road Usage License on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1062

 

 

 

No Expiry

 

2925

 

 

 

Tote Road, Walleback Lake, Lunen Co.

 

 

 

 

 

 

 

 

 

 

 

1062

 

 

 

No Expiry

 

0

 

 

 

Walleback Lake, Lunen Co.

 

 

 

 

 

 

 

 

 

 

 

1062

 

 

 

No Expiry

 

2925

 

 

 

Tote Rd., Walleback Lake, Lunen Co.

 

 

 

 

 

 

 

 

 

 

 

1065

 

 

 

No Expiry

 

3026

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1065

 

 

 

No Expiry

 

0

 

 

 

Lake Lewis, Lunen., Co.

 

 

 

 

 

 

 

 

 

 

 

1065

 

 

 

No Expiry

 

0

 

 

 

Leminster;

 

 

 

 

 

 

 

 

 

 

 

1069

 

 

 

No Expiry

 

3124

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1069

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1069

 

 

 

No Expiry

 

0

 

 

 

Harlow Lake Rd., Lunen Co.

 

 

 

 

 

 

 

 

 

 

 

1069

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1074

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1074

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1074

 

 

 

No Expiry

 

0

 

 

 

Sherbrook Lake, Lunen., Co.

 

 

 

 

 

 

 

 

 

 

 

1074

 

 

 

No Expiry

 

0

 

 

 

Harlow Lake Rd., Lunen., Co.

 

 

 

 

 

 

 

 

 

 

 

1074

 

 

 

No Expiry

 

 

 

 

 

Harlow Lake R., Lunen., Co.

 

 

 

 

 

 

 

 

 

 

 

1074

 

 

 

No Expiry

 

0

 

 

 

Chester Basin, Lunen., Co.

 

 

 

 

 

 

 

 

 

 

 

1065

 

2/4/2009

 

 

 

3026

 

 

 

Leminster, Hants Co.

 

9


--------------------------------------------------------------------------------




Agreement Type                  Utility Lease

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

1064

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1064

 

No Expiry

 

 

 

 

 

 

 

 

 

County of Pictou

Agreement Type                  Forestry Operations License

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

190

 

5/20/2006

 

2 yrs

 

942

 

00830190

 

West Branch

 

 

 

 

 

 

 

 

 

 

 

66

 

8/17/2007

 

3 yrs

 

1552

 

 

 

Black Brook Lake Rd., Pictou Co

 

Agreement Type                  Gate Sign Off

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

49

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

66

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80

 

 

 

No Expiry

 

 

 

 

 

Kenzieville

 

 

 

 

 

 

 

 

 

 

 

96

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

229

 

 

 

No Expiry

 

1042

 

 

 

 

 

Agreement Type                  Land Use License

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

38

 

 

 

No Expiry

 

 

 

 

 

Bailey’s Brook

 

 

 

 

 

 

 

 

 

 

 

61

 

 

 

No Expiry

 

 

 

 

 

Black Brook Lake

 

 

 

 

 

 

 

 

 

 

 

66

 

 

 

No Expiry

 

1552

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

128

 

 

 

No Expiry

 

1248

 

 

 

McLellan’s Brook

 

 

 

 

 

 

 

 

 

 

 

172

 

 

 

No Expiry

 

745

 

 

 

 

 

Agreement Type                  Road Usage License on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

81

 

5/1/2006

 

 

 

1351

 

 

 

Laggan, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

80

 

5/21/2006

 

 

 

1251

 

 

 

Laggan, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

1119

 

7/2/2006

 

 

 

1452

 

 

 

Greens Brook, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

95

 

7/10/2006

 

 

 

1249

 

 

 

Meiklefield, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

65

 

9/16/2006

 

 

 

1451

 

 

 

Eden Lake, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

132

 

1/27/2007

 

2 yrs

 

1347

 

00889188

 

Brookville, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

164

 

5/17/2007

 

3 yrs

 

1645

 

00861955

 

Dunn Lake

 

 

 

 

 

 

 

 

 

 

 

100

 

10/12/2007

 

3 yrs

 

1349

 

01037225

 

Greenvale, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

68

 

6/9/2008

 

June, 2008

 

1553

 

00901231

 

East River St. Marys

 

 

 

 

 

 

 

 

 

 

 

166

 

9/21/2008

 

3 yrs

 

745

 

00806216

 

Caribou River, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

48

 

6/5/2010

 

June, 2010

 

951

 

0104460

 

Avondale Station, Pictou Co.

 

10


--------------------------------------------------------------------------------




Agreement Type                  ROW on Company

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

39

 

 

 

No Expiry

 

0

 

 

 

Baileys Brook Pictou Co

 

 

 

 

 

 

 

 

 

 

 

65

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

94

 

 

 

No Expiry

 

1149

 

 

 

Telford

 

 

 

 

 

 

 

 

 

 

 

103

 

 

 

No Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

128

 

 

 

No Expiry

 

 

 

 

 

Kirkmont

 

 

 

 

 

 

 

 

 

 

 

137

 

 

 

No Expiry

 

1548

 

 

 

Sunnybrae, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

137

 

 

 

No Expiry

 

0

 

 

 

Sunnybrae

 

 

 

 

 

 

 

 

 

 

 

139

 

 

 

No Expiry

 

0

 

 

 

Sunnybrae, Pictou County

 

 

 

 

 

 

 

 

 

 

 

139

 

 

 

No Expiry

 

0

 

 

 

Sunnybrae, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

179

 

 

 

No Expiry

 

0

 

 

 

Scotsburn

 

 

 

 

 

 

 

 

 

 

 

198

 

 

 

No Expiry

 

0

 

 

 

Millsville, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

215

 

 

 

No Expiry

 

0

 

 

 

Central West River, Pictou

 

 

 

 

 

 

 

 

 

 

 

222

 

 

 

No Expiry

 

0

 

 

 

South Mtn. Col., Co.

 

 

 

 

 

 

 

 

 

 

 

222

 

 

 

No Expiry

 

0

 

 

 

Mount Thom, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

1247

 

 

 

No Expiry

 

1050

 

01036219

 

Piedmont, Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

65

 

2/26/2007

 

 

 

1451

 

 

 

Eden Lake, Pictou Co.

 

Agreement Type                  Trail License

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

88

 

 

 

No Expiry

 

0

 

 

 

 

 

11


--------------------------------------------------------------------------------




Agreement Type                  Utility Lease

Compartment

 

Expiry

 

Term

 

Map

 

PID

 

Location

173

 

 

 

No Expiry

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

198

 

 

 

No Expiry

 

 

 

65053282

 

Fitzpatrick Mtn., Pictou Co.

 

 

 

 

 

 

 

 

 

 

 

218

 

 

 

No Expiry

 

 

 

 

 

West River

 

 

 

 

 

 

 

 

 

 

 

220

 

 

 

No Expiry

 

0

 

 

 

Kemptown to New Glasgow

 

 

12


--------------------------------------------------------------------------------


Camps on Offered Lands

County   Annapolis

Camp Type

 

Compartment

 

Location

 

PID

 

Map Num

 

Lease Num

Camp Lease

 

1091

 

Rocky Lake

 

05013024

 

 

 

LN466

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1091

 

Lake Spry

 

05013024

 

3020

 

LN379

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1091

 

Peter Stillwater

 

05013024

 

 

 

LN465

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1092

 

Upper Thirty Lake

 

05013024

 

3119

 

LN417

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1092

 

Upper Thirty Lake

 

05013024

 

3119

 

LN416

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1092

 

Lower Thirty Lake

 

05013024

 

3120

 

LN396

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1095

 

Joe Simon

 

05013032

 

3019

 

LN432

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1095

 

Joe Simon Lake

 

05013032

 

3019

 

LN437

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1095

 

Joe Simon Lake

 

05013032

 

3019

 

LN436

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1095

 

Joe Simon Lake

 

05013032

 

3019

 

LN441

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1096

 

Birch Bark

 

05013032

 

3019

 

LN434

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1096

 

Scragg Lake

 

05013032

 

3019

 

LN444

 

 

 

 

 

 

 

 

 

 

 

Unleased Camp

 

1094

 

Big Sucker Lake

 

 

 

 

 

UC25

 

County   Cumberland

Camp Type

 

Compartment

 

Location

 

PID

 

Map Num

 

Lease Num

Unleased Camp

 

391

 

uc-Lawrence Brook

 

25251703

 

1128

 

UC22

 

County   Guysborough

Camp Type

 

Compartment

 

Location

 

PID

 

Map Num

 

Lease Num

Camp Lease

 

590

 

West Side, Collie Rd

 

37532223

 

1951

 

LN404

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

591

 

Crooked Lake

 

37532223

 

2051

 

LN448

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

596

 

Big Liscomb Lake

 

37532223

 

1949

 

LN353

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

597

 

Long Lake — Liscomb

 

37532223

 

1950

 

LN329

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

599

 

Big Liscomb Lake

 

3753223

 

1949

 

LN232

 

 

 

 

 

 

 

 

 

 

 

Unleased Camp

 

584

 

Smith Bog

 

 

 

 

 

UC36

 

 

 

 

 

 

 

 

 

 

 

Unleased Camp

 

585

 

UC-Francis Gut Lk

 

37532223

 

1951

 

UC17

Unleased Camp

 

592

 

Big Brook Lake

 

 

 

 

 

UC41

 

 

 

 

 

 

 

 

 

 

 

Unleased Camp

 

596

 

UC-Three Island Lk

 

37532223

 

1949

 

UC3

 

1


--------------------------------------------------------------------------------




County   Halifax

Camp Type

 

Compartment

 

Location

 

PID

 

Map Num

 

Lease Num

Camp Lease

 

837

 

Scraggy Lake

 

00438069

 

2644

 

LN288

 

County   Hants

Camp Type

 

Compartment

 

Location

 

PID

 

Map Num

 

Lease Num

Camp Lease

 

969

 

Horne Lake

 

45155215

 

2534

 

LN400

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1012

 

Upper Falmouth

 

45061058

 

 

 

LN472

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1014

 

Benjamins Mills

 

45272192

 

2627

 

LN458

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1015

 

Big Ben

 

45061926

 

2626

 

LN435

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1020

 

Mantletree Lake

 

45061926

 

 

 

LN460

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1020

 

Mantletree Lake

 

45061926

 

2726

 

LN390

 

 

 

 

 

 

 

 

 

 

 

Unleased Camp

 

953

 

Walton

 

 

 

 

 

UC49

 

 

 

 

 

 

 

 

 

 

 

Unleased Camp

 

968

 

North Brook

 

 

 

 

 

UC43

 

 

 

 

 

 

 

 

 

 

 

Unleased Camp

 

1022

 

Mantletree Lake

 

 

 

 

 

UC38

 

 

 

 

 

 

 

 

 

 

 

Unleased Camp

 

1110

 

Salter Lake

 

 

 

 

 

UC39

 

County   Kings

Camp Type

 

Compartment

 

Location

 

PID

 

Map Num

 

Lease Num

Camp Lease

 

1023

 

Little River

 

55320287

 

2625

 

LN433

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1037

 

Four Mile Lake

 

55338131

 

2623

 

LN420

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1037

 

Four Mile Brook

 

55338099

 

2723

 

LN407

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1037

 

Four Mile Brook

 

55338081

 

2723

 

LN408

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1037

 

Four Mile Lake

 

55338131

 

2623

 

LN419

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1052

 

Lake Paul

 

55126312

 

2922

 

LN249

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

1054

 

Kidney Lake

 

55126312

 

2923

 

LN461

 

 

 

 

 

 

 

 

 

 

 

Unleased Camp

 

1021

 

Little River Lake

 

 

 

 

 

UC42

 

2


--------------------------------------------------------------------------------




County   Pictou

Camp Type

 

Compartment

 

Location

 

PID

 

Map Num

 

Lease Num

Camp Lease

 

60

 

Weavers Mountain

 

01040187

 

1252

 

LN464

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

60

 

Weavers Mountain

 

01040187

 

1252

 

LN426

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

60

 

Weavers Mountain

 

01040179

 

1252

 

LN215

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

89

 

Piedmont

 

01036243

 

 

 

LN462

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

128

 

McLellans Mountain

 

00889667

 

1348

 

LN469

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

128

 

McLellans Mountain

 

00889667

 

1348

 

LN470

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

133

 

South MacLellan’s Mtn.

 

 

 

1348

 

LN473

 

 

 

 

 

 

 

 

 

 

 

Camp Lease

 

244

 

Lansdowne

 

00921320

 

1445

 

LN440

 

 

 

 

 

 

 

 

 

 

 

Unleased Camp

 

65

 

East Side of Eden Lake

 

 

 

 

 

UC40

 

 

 

 

 

 

 

 

 

 

 

Unleased Camp

 

104

 

CAMP-TURNER LK

 

01043652

 

1450

 

LN454

 

 

 

 

 

 

 

 

 

 

 

Unleased Camp

 

128

 

Jordan Lot

 

 

 

 

 

UC46

 

 

 

 

 

 

 

 

 

 

 

Unleased Camp

 

143

 

Maple Lake

 

 

 

1548

 

UC37

 

3


--------------------------------------------------------------------------------


 

SCHEDULE 1.1(d)

PERSONAL PROPERTY

PERSONAL PROPERTY

 

Silvicultural “Work In Progress” Available for Silvicultural Credits
Under the Nova Scotia Forest Sustainability Regulations

 

Treatment

 

Year

 

Hectares

 

Credit $ hectare

 

Potential Credits

 

Chemical Weeding

 

2004

 

177

 

$

300.00

 

$

53,100.00

 

Commercial Thinning

 

2004

 

86

 

$

400.00

 

$

34,400.00

 

Natural Regeneration Softwood

 

2004

 

716

 

$

50.00

 

$

35,800.00

 

Chemical Weeding

 

2005

 

660

 

$

300.00

 

$

198,000.00

 

Pre- Commercial Thinning

 

2005

 

231

 

$

750.00

 

$

173,250.00

 

Natural Regeneration Softwood

 

2005

 

775

 

$

50.00

 

$

38,750.00

 

Plantation Establishment

 

2005

 

1,266

 

$

650.00

 

$

822,900.00

 

Totals

 

 

 

3,911

 

 

 

$

1,356,200.00

 

 

iv


--------------------------------------------------------------------------------




 

SCHEDULE 8(b)

HARVEST PLAN

Attached to the Stumpage Agreement in Exhibit C

v


--------------------------------------------------------------------------------




 

SCHEDULE 10.3

SUITS, ACTIONS OR PROCEEDINGS

 

vi


--------------------------------------------------------------------------------


LAND DISPUTES on OFFERED LANDS

PID #

 

Comp

 

Dep

 

Map

 

Name

 

Location

 

1st Corres

 

Last Corres

 

Dispute

 

Status

20138921

 

373

 

296

 

1430-31

 

Roland Faulkner

 

Lower Economy,
Colchester County

 

May 16/78

 

Oct 5/81

 

Ownership dispute

 

Not resolved (active)

45061926

 

 

 

211

 

K-18

 

Ivan Hebb

 

Salter Lake, Hants
County

 

Mar 11/85

 

Mar 11/85

 

Boundary line dispute

 

Not resolved

 

 

974

 

128

 

2534

 

Bill Mundie

 

Beaverbank Rd

 

Oct 1/80

 

Apr 14/86

 

Boundary Line dispute. Put septic bed on Company land

 

Not resolved. No property owner with this name now in the area.

00900738

 

105

 

198

 

1449

 

Elmer MacKay

 

Blanchard

 

Jan-94

 

ongoing

 

Dispute with McCulloch over land

 

Not resolved

01444964

 

1012

 

622-6

 

 

 

John Newcombe

 

Pembroke

 

Dec 23/88

 

Feb 21/89

 

Boundary line dispute

 

Unknown

25054362

 

364, 365

 

244

 

 

 

Ruth Symes

 

Minudie, Cumb. Co

 

July 6/00

 

July 6/00

 

Symes claiming 200 acres of NP land. –  NP cut the lot, no further
correspondence

 

Not resolved.

 

 

1


--------------------------------------------------------------------------------


 

SCHEDULE 10.4

GOVERNMENTAL COMPLIANCE

None

vii


--------------------------------------------------------------------------------




 

SCHEDULE 10.9

ENVIRONMENTAL COMPLIANCE

None

viii


--------------------------------------------------------------------------------




 

SCHEDULE 10.10

MINING ACTIVITY

See Schedule 1.1(b)

ix


--------------------------------------------------------------------------------